Case 18-12012-LSS   Doc 259   Filed 11/01/18   Page 1 of 22
Case 18-12012-LSS   Doc 259   Filed 11/01/18   Page 2 of 22
                                             Case 18-12012-LSS Doc 259 Filed 11/01/18 Page 3 of 22
                                                              Open Road Films, LLC, et al.
                                                                   Electronic Mail
                                                                    Exhibit Pages
Page # : 1 of 8                                                                                                                               10/31/2018 05:49:49 PM
003180P001-1400A-042                        000111P001-1400S-042                       002948P001-1400A-042                        002948P001-1400A-042
127 WALL PRODUCTIONS LIMITED                AKIN GUMP STRAUSS HAUER & FELD LLP         ALL I SEE PARTNERS 2015 LP                  ALL I SEE PARTNERS 2015 LP
HENRY LI                                    DAVID F. STABER, ESQ.                      LICHTER GROSMAN NICHOLS ADLER AND FELDMAN   LICHTER GROSMAN NICHOLS ADLER AND FELDMAN
PO BOX 309                                  1700 PACIFIC AVENUE                        LINDA LICHTER                               LINDA LICHTER
UGLAND HOUSE                                DALLAS TX 75201-4624                       9200 SUNSET BLVD                            9200 SUNSET BLVD
GRAND CAYMAN KY1-1104                       DSTABER@AKINGUMP.COM                       STE 1200                                    STE 1200
CAYMAN ISLANDS                                                                         WEST HOLLYWOOD CA 90069                     WEST HOLLYWOOD CA 90069
HLI@BLUEPOOLCAPITAL.COM                                                                CBAUMGARTEN@ZEROGRAVITYMANAGEMENT.COM       GTAYLOR@WNEENTERTAINMENT.COM


002948P001-1400A-042                        002950P001-1400A-042                       002949P001-1400A-042                        003181P001-1400A-042
ALL I SEE PARTNERS 2015 LP                  AMAZON DIGITAL SVC LLC                     AMAZON DIGITAL SVC LLC                      APPLAUSE ENTERTAINMENT LIMITED
LICHTER GROSMAN NICHOLS ADLER AND FELDMAN   BRAD BEALE                                 RYAN PIROZZI                                JOY CHAI
LINDA LICHTER                               VP                                         VP                                          UNIT F 17 F MG TOWER
9200 SUNSET BLVD                            410 TERRY AVE NORTH                        410 TERRY AVE NORTH                         133 HOI BUN RD
STE 1200                                    SEATTLE WA 98109-5210                      SEATTLE WA 98109-5210                       KWUN TONG, KOWLOON
WEST HOLLYWOOD CA 90069                     BEALE@AMAZON.COM                           PIROZZI@AMAZON.COM                          HONG KONG
MICHAEL@CPBEQUITY.CO.TH                                                                                                            JOY@APPLAUSE.COM.TW


000105P002-1400S-042                        002942S001-1400A-042                       002942S001-1400A-042                        002942S001-1400A-042
ASHBY & GEDDES, P.A.                        BANK LEUMI USA                             BANK LEUMI USA                              BANK LEUMI USA
WILLIAM P BOWDEN, ESQ                       QUINN EMANUEL URQUHART & SULLIVAN, LLP     QUINN EMANUEL URQUHART & SULLIVAN, LLP      QUINN EMANUEL URQUHART & SULLIVAN, LLP
500 DELAWARE AVE                            GARY E GANS;DIANE CAFFERATA;WILLIAM ODOM   GARY E GANS;DIANE CAFFERATA;WILLIAM ODOM    GARY E GANS;DIANE CAFFERATA;WILLIAM ODOM
8TH FLOOR                                   865 S. FIGUEROA ST                         865 S. FIGUEROA ST                          865 S. FIGUEROA ST
WILMINGTON DE 19801-1150                    10TH FLOOR                                 10TH FLOOR                                  10TH FLOOR
WBOWDEN@ASHBYGEDDES.COM                     LOS ANGELES CA 90017-2543                  LOS ANGELES CA 90017-2543                   LOS ANGELES CA 90017-2543
                                            garygans@quinnemanuel.com                  dianecafferata@quinnemanuel.com             williamodom@quinnemanuel.com


000129P001-1400S-042                        000129P001-1400S-042                       000130P001-1400S-042                        000130P001-1400S-042
BARNES & THORNBURG LLP                      BARNES & THORNBURG LLP                     BARNES & THORNBURG LLP                      BARNES & THORNBURG LLP
DAVID M POWLEN;KEVIN G COLLINS              DAVID M POWLEN;KEVIN G COLLINS             PAUL LAURIN;JONATHAN WIGHT                  PAUL LAURIN;JONATHAN WIGHT
1000 N WEST ST STE 1500                     1000 N WEST ST STE 1500                    2029 CENTURY PARK E STE 300                 2029 CENTURY PARK E STE 300
WILMINGTON DE 19801                         WILMINGTON DE 19801                        LOS ANGELES CA 90067                        LOS ANGELES CA 90067
DAVID.POWLEN@BTLAW.COM                      KEVIN.COLLINS@BTLAW.COM                    PLAURIN@BTLAW.COM                           JWIGHT@BTLAW.COM




003185P001-1400A-042                        003185S001-1400A-042                       003186P001-1400A-042                        003187S001-1400A-042
BLACK BICYCLE ENTERTAINMENT                 BLACK BICYCLE ENTERTAINMENT                BLUE LANTERN LLC                            BONA ENTERTAINMENT CO LTD
ERIKA OLDE                                  STROOCK AND STROOCK AND LAVAN LLP          DAN TRAN                                    ALEXANDER LAWRENCE FRUMES AND LABOWITZ LLP
9255 SUNSET BLVD STE 310                    NEIL SACKER                                24551 DEL PRADO #3733                       HOWARD M FRUMES
LOS ANGELES CA 90069                        2029 CENTURY PK EAST                       DANA POINT CA 92629                         1880 CENTURY PK EAST STE 914
EJO@BLACKBICYCLEENTERTAINMENT.COM           LOS ANGELES CA 90067                       DAN@BLUELANTERNCORP.COM                     LOS ANGELES CA 90067
                                            NSACKER@STROOCK.COM                                                                    HFRUMES@ANLF.COM



003187P001-1400A-042                        003188P001-1400A-042                       000142P001-1400S-042                        000108P001-1400S-042
BONA ENTERTAINMENT CO LTD                   BRAVOS PICTURES LTD                        BUCHALTER, A PROFESSIONAL CORPORATION       BUSH GOTTLIEB, A LAW CORPORATION
LILY JIANG                                  RICKY TSE                                  PAMELA K WEBSTER                            JOSEPH KOHANSKI;DAVID AHDOOT;KIRK PRESTEGARD, KIEL
UNIT 215 2F INNO CENTRE                     ROOM 2206 KODAK HOUSE II                   1000 WILSHIRE BLVD STE 1500                 801 NORTH BRAND BLVD STE 950
72 TAT CHEE AVE                             39 HEALTHY ST EAST NORTH PT                LOS ANGELES CA 90017                        GLENDALE CA 91203
KOWLOON                                     HONG KONG                                  PWEBSTER@BUCHALTER.COM                      JKOHANSKI@BUSHGOTTLIEB.COM
HONG KONG                                   CHINA
JIANGZHAIJIN@BONAFILM.CN                    RICKY.TSE@BRAVOSPICTURES.COM
                                                      Case 18-12012-LSS Doc 259 Filed 11/01/18 Page 4 of 22
                                                                       Open Road Films, LLC, et al.
                                                                            Electronic Mail
                                                                             Exhibit Pages
Page # : 2 of 8                                                                                                                                                             10/31/2018 05:49:49 PM
000108P001-1400S-042                                 000108P001-1400S-042                                 000108P001-1400S-042                                 000443S001-1400A-042
BUSH GOTTLIEB, A LAW CORPORATION                     BUSH GOTTLIEB, A LAW CORPORATION                     BUSH GOTTLIEB, A LAW CORPORATION                     CITY NATIONAL BANK NA
JOSEPH KOHANSKI;DAVID AHDOOT;KIRK PRESTEGARD, KIEL   JOSEPH KOHANSKI;DAVID AHDOOT;KIRK PRESTEGARD, KIEL   JOSEPH KOHANSKI;DAVID AHDOOT;KIRK PRESTEGARD, KIEL   DLA PIPER
801 NORTH BRAND BLVD STE 950                         801 NORTH BRAND BLVD STE 950                         801 NORTH BRAND BLVD STE 950                         Chris Hanson
GLENDALE CA 91203                                    GLENDALE CA 91203                                    GLENDALE CA 91203                                    3 NOBLE STREET
DAHDOOT@BUSHGOTTLIEB.COM                             KPRESTEGARD@BUSHGOTTLIEB.COM                         KIRELAND@BUSHGOTTLIEB.COM                            LONDON EC2V 7EE
                                                                                                                                                               UNITED KINGDOM
                                                                                                                                                               chris.hanson@dlapiper.com


003189P001-1400A-042                                 003189S001-1400A-042                                 002967S001-1400A-042                                 002967P001-1400A-042
COMERICA ENTERTAINMENT GROUP                         COMERICA ENTERTAINMENT GROUP                         CONSTANTIN FILM VERLEIH GMBH                         CONSTANTIN FILM VERLEIH GMBH
COMERICA BANK                                        BABOK AND ROBINSON LLP                               CONSTANTIN FILM DEV INC                              MARTIN MOSZKOWICZ
ADAM J KORN                                          ROSE P SHINER                                        SEVP BUSINESS AND LEGAL AFFAIRS                      FEILITZCHSTRASSE 6
2000 AVENUE OF THE STARS STE 210                     9201 WILSHIRE BLVD STE 303                           9200 SUNSET BLVD                                     MUNICH D-80802
LOS ANGELES CA 90067                                 BEVERLY HILLS CA 90210                               STE 800                                              GERMANY
AJKORN@COMERICA.COM                                  ROSE@BABOKROBINSON.COM                               LOS ANGELES CA 90069                                 MMOSZKOWICZ@COMPUSERVE.COM
                                                                                                          LEGALUS@CONSTANTIN-FILM.DE


000150P001-1400S-042                                 000150P001-1400S-042                                 003194S001-1400A-042                                 003194P001-1400A-042
CROSS & SIMON, LLC                                   CROSS & SIMON, LLC                                   DARBY FINANCIAL PRODUCTS                             DARBY FINANCIAL PRODUCTS
CHRISTOPHER P. SIMON / KEVIN S. MANN                 CHRISTOPHER P. SIMON / KEVIN S. MANN                 SUREFIRE ENTERTAINMENT CAPITAL LLC                   GENERAL COUNSEL
1105 NORTH MARKET STREET, SUITE 901                  1105 NORTH MARKET STREET, SUITE 901                  ANDREW C ROBINSON                                    401 CITY AVE
WILMINGTON DE 19801                                  WILMINGTON DE 19801                                  8949 W SUNSET BLVD STE 202                           BALA CYNWYD PA 19004
csimon@crosslaw.com                                  kmann@crosslaw.com                                   WEST HOLLYWOOD CA 90069                              LEGALNOTICES@FINCHFINANCECORP.COM
                                                                                                          ANDREW@WEARESUREFIRE.COM



003195P001-1400A-042                                 000117P001-1400S-042                                 000009P001-1400S-042                                 000119P001-1400S-042
DEA PRODUCTIONS LLC                                  DELAWARE ATTORNEY GENERAL                            DELAWARE DIVISION OF REVENUE                         DELAWARE SECRETARY OF STATE
PAUL HANSON                                          ATTN: BANKRUPTCY DEPARTMENT                          ZILLAH A. FRAMPTON, BANKR. ADMIN.                    CORPORATIONS FRANCHISE TAX
1800 HIGHLAND AVE 5TH FL                             CARVEL STATE OFFICE BUILDING                         CARVEL STATE OFFICE BUILD. 8TH FLOOR                 PO BOX 898
LOS ANGELES CA 90028                                 820 N FRENCH ST. 6TH FL                              820 N. FRENCH STREET                                 DOVER DE 19903
PHANSON@QEDINTL.COM                                  WILMINGTON DE 19801                                  WILMINGTON DE 19801                                  DOSDOC_FTAX@STATE.DE.US
                                                     ATTORNEY.GENERAL@STATE.DE.US                         FASNOTIFY@STATE.DE.US



000122P001-1400S-042                                 003196P002-1400A-042                                 003197P001-1400A-042                                 000138P003-1400S-042
DELAWARE STATE TREASURY                              ENDGAME RELEASING FUNDING LLC                        ENTERTAINMENT ONE BENELUX BV                         ENTERTAINMENT ONE FILMS CANADA INC
ATTN: BANKRUTPCY DEPARTMENT                          CINDY WILKINSON KIRVEN                               CEO                                                  LAUREN BLAIWAIS;EMILY HARRIS
820 SILVER LAKE BLVD STE 100                         9696 WILSHIRE BLVD FL 3                              BERGWEG 46                                           134 PETER STREET STE 700
DOVER DE 19904                                       BEVERLY HILLS CA 90212-2332                          1217 SC HILVERSUM                                    TORONTO ON M5V 2H2
STATETREASURER@STATE.DE.US                           CKIRVEN@ENDGAMEENT.COM                               THE NETHERLANDS                                      CANADA
                                                                                                          LWENTHOLT@ENTONEGROUP.COM                            LBLAIWAIS@ENTONEGROUP.COM



000138P003-1400S-042                                 003198P001-1400A-042                                 003161P001-1400A-042                                 003161P001-1400A-042
ENTERTAINMENT ONE FILMS CANADA INC                   FERMION FILMS LIMITED                                FIFTY SHADES PRODUCTIONS LLC                         FIFTY SHADES PRODUCTIONS LLC
LAUREN BLAIWAIS;EMILY HARRIS                         THE DIRECTORS                                        THE BEVERLY QUEST BUILDING                           THE BEVERLY QUEST BUILDING
134 PETER STREET STE 700                             15 GOLDEN SQUARE                                     8201 BEVERLY BLVD 5TH FL                             8201 BEVERLY BLVD 5TH FL
TORONTO ON M5V 2H2                                   LONDON W1F 9JG                                       LOS ANGELES CA 90048                                 LOS ANGELES CA 90048
CANADA                                               UNITED KINGDOM                                       STUART_FORD@IMGLOBALFILM.COM                         DEBORAH_ZIPSER@IMGLOBALFILM.COM
EHARRIS@ENTONEGROUP.COM                              50SHADES@INGENIOUSMEDIA.CO.UK
                                             Case 18-12012-LSS Doc 259 Filed 11/01/18 Page 5 of 22
                                                              Open Road Films, LLC, et al.
                                                                   Electronic Mail
                                                                    Exhibit Pages
Page # : 3 of 8                                                                                                                  10/31/2018 05:49:49 PM
003199P001-1400A-042                        003200P001-1400A-042                     000113P001-1400S-042            000113P001-1400S-042
FILM AND TV HOUSE LIMITED                   FILM FINANCES LOUISIANA LLC              FOLEY AND LARDNER LLP           FOLEY AND LARDNER LLP
GAVIN JAMES                                 STEVE RANSOHOFF                          ASHLEY M MCDOW;FAHIM FARIVAR    ASHLEY M MCDOW;FAHIM FARIVAR
4TH FLOOR 18 BROADWICK STREET               201 ST CHARLES AVE STE 4400              555 SOUTH FLOWER ST STE 3300    555 SOUTH FLOWER ST STE 3300
LONDON W1F 8HS                              NEW ORLEANS LA 70170                     LOS ANGELES CA 90071-2300       LOS ANGELES CA 90071-2300
UNITED KINGDOM                              BIGSTEVE@FFI.COM                         AMCDOW@FOLEY.COM                FFARIVAR@FOLEY.COM
GAVIN.JAMES@FILMTVHOUSE.COM



003203P001-1400A-042                        003204P001-1400A-042                     003192P001-1400A-042            003205S001-1400A-042
FREEMAN FILM TRADE AND FINANCE LTD          FREEWAY ENTERTAINMENT KFT                HAPPY PILL PRODUCTIONS LLC      HBO PACIFIC PARTNERS VOF
TRIDENT CHAMBERS                            KATALIN CSER                             GREGORY SCHENZ                  HOME BOX OFFICE SINGAPORE PTE LTD
MARY BOLLER                                 ANDRASSY UT 12                           9100 WILSHIRE BLVD 100W         JUNE TAN
PO BOX 146                                  BUDAPEST 1061                            BEVERLY HILLS CA 90212          151 LORONG CHUAN #04-05
ROAD TOWN                                   HUNGARY                                  GSCHENZ@ENDGAMEENT.COM          NEW TECH PARK 556741
TORTOLA                                     KATALIN.CSER@FREEWAY-ENTERTAINMENT.COM                                   SINGAPORE
BRITISH VIRGIN ISLANDS                                                                                               JUNE.TAN@HBOASIA.COM
MARY.BOLLER@PUEBLOFILM.COM

000151P001-1400S-042                        003208P001-1400A-042                     003209P001-1400A-042            003210P001-1400A-042
HILLER LAW, LLC                             HUAHUA MEDIA CO LIMITED                  IMPULS PICTURES AG              INGENIOUS MEDIA FINANCE LIMITED
Adam Hiller                                 KEITH DU                                 PETER SCHAUMLECHNER             THE DIRECTORS
1500 North French Street, 2nd Floor         C2 5TH FLOOR HONG KONG TRADE CENTER      HINTERBERGSTRASSE 24            15 GOLDEN SQUARE
WILMINGTON DE 19801                         161-167 DES VOEUX RD                     6330 CHAM                       LONDON W1F 9JG
ahiller@adamhillerlaw.com                   CENTRAL AND WESTERN HONG KONG            6330 CHAM                       UNITED KINGDOM
                                            CHINA                                    SWITZERLAND                     NOSLEEP@INGENIOUSMEDIA.CO.UK
                                            KEITH.DU@HUAHUAMAMEDIA.COM               PETER.SCHAUMLECHNER@IMG.BOZ


003211P001-1400A-042                        000135P001-1400S-042                     000135P001-1400S-042            003159P002-1400A-042
INTERCONTINENTAL FILM DISTRIBUTORS HK LTD   IRELL & MANELLA LLP                      IRELL & MANELLA LLP             JOBS FILM LLC
MICHAEL WONG                                JEFFREY REISNER; KERRI LYMAN             JEFFREY REISNER; KERRI LYMAN    MMG VENTURES INC
UNIT 1 27 F WYLER CENTRE PHASE 2            840 NEWPORT CENTER DR STE 400            840 NEWPORT CENTER DR STE 400   JOHN HARRISON
200 TAI LIN PAI RD                          NEWPORT BEACH CA 92660-6324              NEWPORT BEACH CA 92660-6324     1909 WOODALL RODGERS FWY
KWAI CHUNG, N.T.                            JREISNER@IRELL.COM                       KLYMAN@IRELL.COM                STE 300
HONG KONG                                                                                                            DALLAS TX 75201
MICHAEL.WONG@INTERCONTINENTAL.COM.HK                                                                                 JOHN.HARRISON@DSNEWS.COM


003159S001-1400A-042                        003212P001-1400A-042                     003213P001-1400A-042            003214P001-1400A-042
JOBS FILM LLC                               JOYNCONTENTS GROUP                       JPMORGAN CHASE BANK NA          JUELL ENTERTAINMENT INC
MMG Ventures                                HAN SUNG KIM                             LYNN M BRAUN                    RONALD BULARD PRESIDENT
Frank J. Gruber                             5F NAHYEON B D 58712 SINSADONG           2029 CENTURY PK EAST 38TH FL    2401 N COMMERCE STE E
1424 Fourth Street, Ste. 238                GANGNAM-GU, SEOUL 135-892                LOS ANGELES CA 90067            ARDMORE OK 73401
SANTA MONICA CA 90401                       KOREA                                    LYNN.M.BRAUN@JPMORGAN.COM       BULARD@PARKDENTALRESEARCH.COM
frankjgruber@labridge.com                   HANKIM@JOYNCONTENTS.COM



003214S001-1400A-042                        000147P001-1400S-042                     000146P001-1400S-042            000146P001-1400S-042
JUELL ENTERTAINMENT INC                     KASHISHIAN LAW LLC                       KASIMA LLC                      KASIMA LLC
HARTZOG CONGER CASON AND NEVILLE            ANN KASHISHIAN, ESQ                      MICHAEL POLITI                  MICHAEL POLITI
RICK L WARREN                               501 SILVERSIDE ROAD                      100 ENTERPRISE DRIVE STE 505    100 ENTERPRISE DRIVE STE 505
1600 BANK OF OKLAHOMA PLZ                   WILMINGTON DE 19809                      ROCKAWAY NJ 07866               ROCKAWAY NJ 07866
201 ROBERT S KERR AVE                       AMK@KASHISHIANLAW.COM                    MIKE@DCIP.COM                   MARK@DCIP.COM
OKLAHOMA CITY OK 73102
RWARREN@HARTZOGLAW.COM
                                           Case 18-12012-LSS Doc 259 Filed 11/01/18 Page 6 of 22
                                                            Open Road Films, LLC, et al.
                                                                 Electronic Mail
                                                                  Exhibit Pages
Page # : 4 of 8                                                                                                                        10/31/2018 05:49:49 PM
003215P001-1400A-042                      002952P001-1400A-042                      000109P001-1400S-042                    000145P001-1400S-042
KINO FILMS                                LAKESHORE ENTERTAINMENT GROUP LLC         LAW OFFICE OF SUSAN E KAUFMAN LLC       LOEB & LOEB LLP
YUKIKO TANIGAWA                           ERIC REID                                 SUSAN E KAUFMAN, ESQ                    LANCE N JURICH
SHINJUKU 1LAND TOWER 3RD FLOOR 651        COO                                       919 N MARKET ST STE 460                 10100 SANTA MONICA BLVD
NISHISHINJUKU SHINJUKUKU                  9268 WEST THIRD ST                        WILMINGTON DE 19801                     LOS ANGELES CA 90067
TOKYO 163-1309                            BEVERLY HILLS CA 90210                    SKAUFMAN@SKAUFMANLAW.COM                LJURICH@LOEB.COM
JAPAN                                     INFO@LAKESHOREENTERTAINMENT.COM
YKK-TANIGAWA@KINOSHITA-GROUP.CO.JP


000144P001-1400S-042                      000116P001-1400S-042                      000116P001-1400S-042                    003218P001-1400A-042
LOEB & LOEB LLP                           LUSKIN STERN & EISLER LLP                 LUSKIN STERN & EISLER LLP               MAGNA ENTERTAINMENT
VADIM J RUBINSTEIN,ESQ                    RICHARD STERN; STEPHAN E HORNUNG          RICHARD STERN; STEPHAN E HORNUNG        JOSHUA SASON
345 PARK AVE                              ELEVEN TIMES SQUARE                       ELEVEN TIMES SQUARE                     5 HANOVER SQUARE
NEW YORK NY 10154                         NEW YORK NY 10036                         NEW YORK NY 10036                       NEW YORK NY 10004
VRUBINSTEIN@LOEB.COM                      STERN@LSELLP.COM                          HORNUNG@LSELLP.COM                      JOSHUASASON@MAGNAGROUPCAPITAL.COM




003218S001-1400A-042                      003219P001-1400A-042                      003221P001-1400A-042                    003220P001-1400A-042
MAGNA ENTERTAINMENT LLC                   MARSHALL FILM LLC                         MEDIA FILM INTERNATIONAL                MEDIALOG CORP
COWAN DEBAETS ABRAHAMS AND SHEPPARD LLP   JONATHAN SANGER                           YONG HO LEE                             HOJIN JEONG
SUSAN BODINE                              9100 WILSHIRE BLVD STE 530E               1139 S 4TH AVE                          ADD 10F THE PAN BUILDING 1592 SANGAMDONG
41 MADISON AVE 34TH FL                    BEVERLY HILLS CA 90212                    LOS ANGELES CA 90019                    MAPO-GU
NEW YORK NY 10010                         JONATHANSANGER@ME.COM                     YHLMFI@YAHOO.CO.KR                      SEOUL 121-835
SBODINE@CBAS.COM                                                                                                            REPUBLIC OF KOREA
                                                                                                                            HOJIN@MEDIALOG.CO.KR


001650S001-1400A-042                      003222P001-1400A-042                      003222P001-1400A-042                    003222S001-1400A-042
MOTHERS MOVIE LLC                         NATIONAL BANK OF CANADA                   NATIONAL BANK OF CANADA                 NATIONAL BANK OF CANADA
IME Law, PLLC                             CHARLENE PALING AND ANNE SCHNEERER        CHARLENE PALING AND ANNE SCHNEERER      JOEY MASTROGIUSEPPE
Matthew H. Hooper                         145 KING ST WEST STE 720                  145 KING ST WEST STE 720                DENTONS CANADA LLP
2801 Alaskan Way, Ste. 107                TORONTO ON M5H 1J8                        TORONTO ON M5H 1J8                      JOEY MASTROGIUSEPPE
SEATTLE WA 98121                          CANADA                                    CANADA                                  MONTREAL QC H3B 4M7
mh@imelaw.com                             CHARLENE.PALING@BNC.CA                    ANNE.SCHNEERER@NBC.CA                   CANADA
                                                                                                                            JOEY.MASTROGIUSEPPE@DENTONS.COM


003222S002-1400A-042                      003223P001-1400A-042                      003223S001-1400A-042                    001685P002-1400A-042
NATIONAL BANK OF CANADA                   NATIONAL BANK OF CANADA                   NATIONAL BANK OF CANADA                 NATIONAL RESEARCH GROUP INC
FRASER MILNER CASGRAIN SENCRL LLP         JULIE PRUD'HOMME                          DENTONS CANADA SENCRL                   JAMES MCNAMARA
JOEY MASTROGIUSEPPE                       600 DE LA GAUCHETIERE ST WEST GROUND FL   SOFIA RUGGIERO                          5780 W JEFFERSON BLVD
1 PLACE VILLE MARIE 39TH FL               MONTREAL QC H3B 4L2                       1 PLACE VILLE MARIE BUREAU 3900         LOS ANGELES CA 90016
MONTREAL QC H3B 4M7                       CANADA                                    MONTREAL QC H3B 4M7                     AR@NRGMR.COM
CANADA                                    JULIE.PRUDHOMME@BNC.CA                    CANADA
JOEY.MASTROGIUSEPPE@FMC-LAW.COM                                                     SOFIA.RUGGIERO@DENTONS.COM


002403S001-1400A-042                      002481S001-1400A-042                      000447S001-1400A-042                    003206P001-1400A-042
NATIXIS COFICINE                          NDP SHOW DOGS LTD                         NEDDY DEAN PRODUCTIONS LIMITED          NOTORIOUS PICTURES
REED SMITH                                SHERIDANS                                 Ingenious Capital Management Limited    GUGLIELMO MARCHETTI
Richard Philipps                          JAMES KAY                                 Legal and Business Affairs              LARGO BRINDISI 2
The Broadgate Tower                       76 Wardour Street                         15 GOLDEN SQUARE                        ROME 00182
20 PRIMROSE STREET                        LONDON W1F 0UR                            LONDON W1F 9JG                          ITALY
LONDON EC2A 2RS                           UNITED KINGDOM                            UNITED KINGDOM                          G.MARCHETTI@NOTORIOUSPICTURES.IT
UNITED KINGDOM                            jkay@sheridans.co.uk                      medialegal@ingeniousinvestments.co.uk
rphilipps@reedsmith.com
                                          Case 18-12012-LSS Doc 259 Filed 11/01/18 Page 7 of 22
                                                           Open Road Films, LLC, et al.
                                                                Electronic Mail
                                                                 Exhibit Pages
Page # : 5 of 8                                                                                                                                10/31/2018 05:49:49 PM
003224P001-1400A-042                     000132P001-1400S-042                      000131P001-1400S-042                            000131P001-1400S-042
OCTOARTS FILMS                           PACHULSKI STANG ZIEHL & JONES LLP         PACHULSKI STANG ZIEHL & JONES LLP               PACHULSKI STANG ZIEHL & JONES LLP
ORLANDO ILACAD                           COLIN R ROBINSON, ESQ                     ROBERT J FEINSTEIN;SCOTT L HAZAN                ROBERT J FEINSTEIN;SCOTT L HAZAN
108 PANAY AVE                            919 N MARKET ST, 17TH FLOOR               780 THIRD AVE, 34TH FLOOR                       780 THIRD AVE, 34TH FLOOR
OCTOARTS BUILDING                        WILMINGTON DE 19801                       NEW YORK NY 10017                               NEW YORK NY 10017
QUEZON CITY 1103                         CROBINSON@PSZJLAW.COM                     RFEINSTEIN@PSZJLAW.COM                          SHAZAN@PSZJLAW.COM
PHILIPPINES
ORLYILACAD@OCTOARTSFILMS.COM


002961S001-1400A-042                     002961P001-1400A-042                      000016P001-1400S-042                            000110P001-1400S-042
PARAMOUNT PICTURES CORP                  PARAMOUNT PICTURES CORP                   PAUL HASTINGS LLP                               PAUL HASTINGS LLP
JOAN FILIPPINI AND KEVIN SUH             PAUL D SPRINGER                           ANDREW V. TENZER                                ANDREW V TENZER;SHLOMO MAZA
5555 MELROSE AVE                         SVP ASSISTANT GENERAL COUNSEL             200 PARK AVENUE                                 75 EAST 55TH ST
LOS ANGELES CA 90038                     5555 MELROSE AVE                          NEW YORK NY 10166                               NEW YORK NY 10022
JOAN.FILIPPINI@PARAMOUNT.COM             LOS ANGELES CA 90038                      ANDREWTENZER@PAULHASTINGS.COM                   ANDREWTENZER@PAULHASTINGS.COM
                                         PAUL_SRINGER@PARAMOUNT.COM



000110P001-1400S-042                     000015P001-1400S-042                      000149P001-1400S-042                            003225P001-1400A-042
PAUL HASTINGS LLP                        PAUL HASTINGS LLP                         PILLSBURY WINTHROP SHAW PITTMAN LLP             PRIS AUDIOVISUAIS SA
ANDREW V TENZER;SHLOMO MAZA              SUSAN WILLIAMS                            KATHY A JORRIE, ESQ                             GIL SANTOS
75 EAST 55TH ST                          1999 AVENUE OF THE STARS                  725 SOUTH FIGUEROA ST STE 2800                  RUA DA ZONA INDUSTRIAL 545
NEW YORK NY 10022                        27TH FLOOR                                LOS ANGELES CA 90017-5406                       4525-540 VILA MAIOR-VFR
SHLOMOMAZA@PAULHASTINGS.COM              LOS ANGELES CA 90067                      KATHY.JORRIE@PILLSBURYLAW.COM                   PORTUGAL
                                         SUSANWILLIAMS@PAULHASTINGS.COM                                                            GIL.SANTOS@PRIS.PT



000128P001-1400S-042                     002963S001-1400A-042                      002963P002-1400A-042                            003226S001-1400A-042
PROCOPIO CORY HARGREAVES & SAVITCH LLP   PROMISE DISTRIBUTION LLC                  PROMISE DISTRIBUTION LLC                        PROSIGHT SPECIALTY MANAGEMENT CO INC
GERALD P KENNEDY, ESQ                    DAVID BOYLE ESQ                           BUSINESS AND LEGAL AFFAIRS                      PROSIGHT SYNDICATE 1110 AT LLOYD'S OF LONDON
525 B STREET STE 2200                    715 BROADWAY                              6725 VIA AUSTI WAY                              ARASH KIANKHOOY
SAN DIEGO CA 92101                       STE 310                                   STE 370                                         101 NORTH BRAND BLVD STE 1200
GERALD.KENNEDY@PROCOPIO.COM              SANTA MONICA CA 90401                     LAS VEGAS NV 89119                              LOS ANGELES CA 91203
                                         DBOYLE@INTERSECTIONENT.COM                DMTAUBIN@GMAIL.COM                              AKIANKHOOY@PROSIGHTSPECIALTY.COM



003226P001-1400A-042                     003228P001-1400A-042                      003229S001-1400A-042                            003229P001-1400A-042
PROSIGHT SPECIALTY MANAGEMENT CO INC     PT PRIMA CINEMA MULTIMEDIA                RAZAVI GLOBAL MEDIA INC                         RAZAVI GLOBAL MEDIA INC
ON BEHALF OF GOTHAM INSURANCE CO INC     YOEWONO SUTEDJO                           GRAY KRAUSS STRATFORD SANDLER DES ROCHERS LLP   KAMRAN RAZAVI
DAVID MIERCORT                           JALAN KH MOH MANSYUR 11                   IAN STRATFORD                                   16943 DULCE YNEZ LN
101 N BRAND AVE STE 1200                 KOMPLEX JEMBARAN LIMA PERMAI BLOK B2022   207 WEST 25TH ST STE 600                        PACIFIC PALISADES CA 90294
GLENDALE CA 91203                        JAKARTA PUSAT 10140                       NEW YORK NY 10001                               KAMRAN@RGMGROUP.COM
DMIERCORT@PROSIGHTSPECIALTY.COM          INDONESIA                                 ISTRATFORD@GKSD-LAW.COM
                                         PRIMACINEMA@CBN.NET.ID


002959P001-1400A-042                     000136P002-1400S-042                      000136P002-1400S-042                            000114P001-1400S-042
REDROVER CO LTD                          REED SMITH LLP                            REED SMITH LLP                                  REED SMITH LLP
NAYOUNGLEE                               KURT GWYNNE; JASON ANGELO                 KURT GWYNNE; JASON ANGELO                       MARSHA A HOUSTON;CHRISTOPHER O RIVAS
3F BUNDANG M TOWER                       1201 N. MARKET ST STE 1500                1201 N. MARKET ST STE 1500                      355 SOUTH GRAND AVE STE 2900
188 GUMI-DONG BUNDANG-GU SEONGNAM-SI     WILMINGTON DE 19801                       WILMINGTON DE 19801                             LOS ANGELES CA 90071-1514
GYEONGGI-DO                              KGWYNNE@REEDSMITH.COM                     JANGELO@REEDSMITH.COM                           MHOUSTON@REEDSMITH.COM
KOREA
NAYOUNG@REDROVER.CO.KR
                                             Case 18-12012-LSS Doc 259 Filed 11/01/18 Page 8 of 22
                                                              Open Road Films, LLC, et al.
                                                                   Electronic Mail
                                                                    Exhibit Pages
Page # : 6 of 8                                                                                                                                   10/31/2018 05:49:49 PM
000114P001-1400S-042                        000115P001-1400S-042                        003230S001-1400A-042                          000137P001-1400S-042
REED SMITH LLP                              REED SMITH LLP                              RHODA FREEDBERG                               RICHARDS LAYTON & FINGER PA
MARSHA A HOUSTON;CHRISTOPHER O RIVAS        MICHAEL S SHERMAN                           LAW OFFICES OF JEFFREY S KONVITZ              D J DEFRANCESCHI;M J MERCHANT;B M HAYWOOD
355 SOUTH GRAND AVE STE 2900                1901 AVE OF THE STARS STE 700               JEFFREY KONVITZ                               ONE RODNEY SQUARE
LOS ANGELES CA 90071-1514                   LOS ANGELES CA 90067                        1801 CENTURY PK EAST STE 2400                 920 NORTH KING ST
CRIVAS@REEDSMITH.COM                        MSHERMAN@REEDSMITH.COM                      LOS ANGELES CA 90067                          WILMINGTON DE 19801
                                                                                        JK@KONVITZLAW.COM                             DEFRANCESCHI@RLF.COM



000137P001-1400S-042                        000137P001-1400S-042                        002964P001-1400A-042                          000141P001-1400S-042
RICHARDS LAYTON & FINGER PA                 RICHARDS LAYTON & FINGER PA                 RIVERSTONE PICTURES SHOW DOGS LIMITED         ROBINS KAPLAN LLP
D J DEFRANCESCHI;M J MERCHANT;B M HAYWOOD   D J DEFRANCESCHI;M J MERCHANT;B M HAYWOOD   NIK BOWER                                     HOWARD J WEG;MICHAEL T DELANEY
ONE RODNEY SQUARE                           ONE RODNEY SQUARE                           72 WELLS ST                                   2049 CENTURY PARK EAST STE 3400
920 NORTH KING ST                           920 NORTH KING ST                           LONDON W1T 3QF                                LOS ANGELES CA 90067
WILMINGTON DE 19801                         WILMINGTON DE 19801                         UNITED KINGDOM                                HWEG@ROBINSKAPLAN.COM
MERCHANT@RLF.COM                            HAYWOOD@RLF.COM                             NIK@RIVERSTONEPICTURES.COM



000141P001-1400S-042                        002770P003-1400A-042                        000148P001-1400S-042                          000148P001-1400S-042
ROBINS KAPLAN LLP                           ROMIN INC A/K/A CINEMASCORE                 ROSENTHAL MONHAIT & GODDESS PA                ROSENTHAL MONHAIT & GODDESS PA
HOWARD J WEG;MICHAEL T DELANEY              EDWARD MINTZ                                NORMAN M MONHAIT;EDWARD B ROSENTHAL           NORMAN M MONHAIT;EDWARD B ROSENTHAL
2049 CENTURY PARK EAST STE 3400             8812 RAINBOW RIDGE DR                       919 N MARKET ST STE 1401                      919 N MARKET ST STE 1401
LOS ANGELES CA 90067                        LAS VEGAS NV 89117                          P O BOX 1070                                  P O BOX 1070
MDELANEY@ROBINSKAPLAN.COM                   CINEMASCORE@COX.NET                         WILMINGTON DE 19899-1070                      WILMINGTON DE 19899-1070
                                                                                        NMONHAIT@RMGGLAW.COM                          EROSENTHAL@RMGGLAW.COM



003232P001-1400A-042                        000120P001-1400S-042                        000120P001-1400S-042                          000123P001-1400S-042
SANDSTONE ENTERTAINMENT LLC                 SECURITIES & EXCHANGE COMMISSION            SECURITIES & EXCHANGE COMMISSION              SECURITIES & EXCHANGE COMMISSION
MARK MANUEL                                 NY REG OFFICE ATTN: BANKRUPTCY DEPT.        NY REG OFFICE ATTN: BANKRUPTCY DEPT.          PHIL. OFC - ATTN: BANKRUPTCY DEPT.
325 SOUTH MARYLAND PKWY                     BROOKFIELD PL                               BROOKFIELD PL                                 ONE PENN CENTER
LAS VEGAS NV 89101                          200 VESEY ST STE 400                        200 VESEY ST STE 400                          1617 JFK BLVD. STE 520
MMANUEL@EICAPITALGROUP.COM                  NEW YORK NY 10281-1022                      NEW YORK NY 10281-1022                        PHILADELPHIA PA 19103
                                            BANKRUPTCYNOTICESSCHR@SEC.GOV               NYROBANKRUPTCY@SEC.GOV                        SECBANKRUPTCY@SEC.GOV



003233P001-1400A-042                        000140P002-1400S-042                        000140P002-1400S-042                          002966P001-1400A-042
SHAW RENTERS (SINGAPORE) PTE LIMITED        SHEPPARD MULLIN RICHTER & HAMPTON LLP       SHEPPARD MULLIN RICHTER & HAMPTON LLP         SHOWTIME NETWORKS INC
CHRISTOPHER SHAW                            EDWARD H TILLINGHAST, ESQ                   EDWARD H TILLINGHAST, ESQ                     LAW DEPT
SHAW CENTRE                                 MICHAEL T DRISCOLL, ESQ                     MICHAEL T DRISCOLL, ESQ                       1633 BROADWAY
1 SCOTTS RD 13TH FL                         30 ROCKEFELLER PLAZA                        30 ROCKEFELLER PLAZA                          NEW YORK NY 10019
SINGAPORE 228208                            NEW YORK NY 10112                           NEW YORK NY 10112                             KENT.SEVENER@SHOWTIME.NET
SINGAPORE                                   ETILLINGHAST@SHEPPARDMULLIN.COM             MDRISCOLL@SHEPPARDMULLIN.COM
CSHAW@SHAW.COM.SG


000107P001-1400S-042                        000106P001-1400S-042                        003234S001-1400A-042                          003234P001-1400A-042
SIDLEY AUSTIN LLP                           SIDLEY AUSTIN LLP                           SILVER REEL ENTERTAINMENT MEZZANINE FUND LP   SILVER REEL ENTERTAINMENT MEZZANINE FUND LP
ANNIE C WALLIS, ESQ                         JENNIFER C HAGLE, ESQ                       EQUINOXE ALTERNATIVE INVESTMENT SVC           C O SILVER REEL GP LTD
ONE SOUTH DEARBORN                          555 WEST FIFTH ST 40TH FLOOR                IRELAND LTD JULIE CALLAGHAN                   ROGER HANSON
CHICAGO IL 60603                            LOS ANGELES CA 90013                        EQUINOXE HOUSE MARINA VILLAGE                 PO BOX 309
AWALLIS@SIDLEY.COM                          JHAGLE@SIDLEY.COM                           MALAHIDE                                      UGLAND HOUSE
                                                                                        CO. DUBLIN                                    GRAND CAYMAN KY1-1104
                                                                                        IRELAND                                       CAYMAN ISLANDS
                                                                                        IRL.SILVERREEL@EQUINOXEAIS.COM                RHANSON@DMS.COM.KY
                                      Case 18-12012-LSS Doc 259 Filed 11/01/18 Page 9 of 22
                                                       Open Road Films, LLC, et al.
                                                            Electronic Mail
                                                             Exhibit Pages
Page # : 7 of 8                                                                                                                               10/31/2018 05:49:49 PM
003236P001-1400A-042                 003166S001-1400A-042                           003166S001-1400A-042                           003166P001-1400A-042
SPLENDID FILM GMBH                   SPOTLIGHT FILM LLC                             SPOTLIGHT FILM LLC                             SPOTLIGHT FILM LLC
ANDREAS R KLEIN AND MAREN SCHULTZ    O'MELVENY AND MYERS                            O'MELVENY AND MYERS                            PARTICIPANT MEDIA LLC
ALSDORFER STRASSE 3                  CHRISTOPHER D BREARTON AND KENNETH T DEUTSCH   CHRISTOPHER D BREARTON AND KENNETH T DEUTSCH   JEFF IVERS AND GABRIEL BRAKIN
D-50933 KOLN                         1999 AVE OF THE STARS                          1999 AVE OF THE STARS                          331 FOOTHILL RD
GERMANY                              7TH FL                                         7TH FL                                         3RD FL
MAREN.SCHULTZ@SPLENDID-FILM.COM      LOS ANGELES CA 90067                           LOS ANGELES CA 90067                           BEVERLY HILLS CA 90210
                                     CBREARTON@OMM.COM                              KDEUTSCH@OMM.COM                               JEFF.IVERS@PARTICIPANTMEDIA.COM


003166P001-1400A-042                 003237P001-1400A-042                           003238P001-1400A-042                           003241P001-1400A-042
SPOTLIGHT FILM LLC                   STERKINEKOR ENTERTAINMENT                      TELEPOOL GMBH                                  TF1 VIDEO SAS
PARTICIPANT MEDIA LLC                A DIVISION OF PRIMEDIA PTY LTD                 THOMAS WEBER PETRA GERNGROSS                   REGIS RAVANAS AND OLIVIER JACOBS
JEFF IVERS AND GABRIEL BRAKIN        STER KINEKOR MOVIE PARK                        SONNENSTRASSE 21                               1 QUAI DU PT DU JOUR
331 FOOTHILL RD                      185 KATHERINE ST                               80331 MUNICH                                   92100 BOULOGNE
3RD FL                               OFF CHARLES CRESCENT                           GERMANY                                        FRANCE
BEVERLY HILLS CA 90210               SANDTON                                        GERNGROSS@TELEPOOL.DE                          OJACOBS@TF1.FR
GABE.BRAKIN@PARTICIPANTMEDIA.COM     SOUTH AFRICA
                                     MARIODS@STERKINEKORENT.COM

002673S001-1400A-042                 003242P001-1400A-042                           003243P001-1400A-042                           003243S001-1400A-042
THATS DOPE LLC                       THE INK FACTORY LIMITED                        THE WELSH MINISTERS                            THE WELSH MINISTERS
Cohen Gardner LLP                    YOGITA PURI                                    JOEDI LANGLEY                                  PINEWOOD FILM ADVISORS (W) LIMITED
Jonathan Gardner                     49 NEAL ST                                     CATHAYS PARK                                   ROBERT NORRIS AND SARAH MICCICHE
345 North Maple Drive                LONDON WC2H 9PZ                                CARDIFF, WALES CF10 3NQ                        3RD FLOOR 12 GREAT PORTLAND ST
LOS ANGELES CA 90210                 UNITED KINGDOM                                 UNITED KINGDOM                                 LONDON W1W 8QN
jonathan@cohengardnerlaw.com         YOGITA@INKFACTORYFILMS.COM                     JOEDI.LANGLEY@WALES.GSI.GOV.UK                 UNITED KINGDOM
                                                                                                                                   ROBERT.NORRIS@PINEWOODGROUP.COM


003243S001-1400A-042                 003244P001-1400A-042                           003244S001-1400A-042                           003207S001-1400A-042
THE WELSH MINISTERS                  THREE POINT CAPITAL LLC                        THREE POINT CAPITAL LLC                        THREE POINT CAPITAL LLC
PINEWOOD FILM ADVISORS (W) LIMITED   ALI JAZAYERI                                   RAMO LAW PC                                    BRUNS BRENNAN AND BERRY PLLC
ROBERT NORRIS AND SARAH MICCICHE     1334 PARKVIEW AVE STE 100                      ELSA RAMO                                      Hamish Berry
3RD FLOOR 12 GREAT PORTLAND ST       MANHATTAN BEACH CA 90266                       315 SOUTH BEVERLY DR STE 210                   99 Madison Avenue, 5th Fl.
LONDON W1W 8QN                       AJAZAYERI@TPC.US                               BEVERLY HILLS CA 90212-4310                    NEW YORK NY 10016
UNITED KINGDOM                                                                      ERAMO@ENTERTAINMENTATTORNEY.BIZ                hberry@3blaw.com
SARAH.MICCICHE@PINEWOODGROUP.COM


002960P001-1400A-042                 003245P001-1400A-042                           000007P002-1400S-042                           000133P001-1400S-042
TOON BOX ENTERTAINMENT LTD           UNIFI COMPLETION GUARANTORS ON                 US ATTORNEY FOR DELAWARE                       VENABLE LLP
100 BROADVIEW AVE                    BEHALF OF HOMELAND INSUR CO OF NY              CHARLES OBERLY C/O ELLEN SLIGHTS               JAMIE L EDMONSON;DANIEL A O'BRIEN
UNIT 400                             ONEBEACON ENTERTAINMENT                        1007 N. ORANGE STREET STE 700                  1201 N MARKET ST STE 1400
TORONTO ON M4M 3H3                   PETER WILLIAMS                                 PO BOX 2046                                    WILMINGTON DE 19801
CANADA                               1100 GLENDON AVE STE 900                       WILMINGTON DE 19899-2046                       JLEDMONSON@VENABLE.COM
INFO@TOONBOXENT.COM                  LOS ANGELES CA 90024                           USADE.ECFBANKRUPTCY@USDOJ.GOV
                                     PWILLIAMS@ONEBEACON.COM


000133P001-1400S-042                 000134P001-1400S-042                           003246S001-1400A-042                           003246P001-1400A-042
VENABLE LLP                          VENABLE LLP                                    VENTURE 4TH AG LLC                             VENTURE 4TH AG LLC
JAMIE L EDMONSON;DANIEL A O'BRIEN    KEITH C OWENS                                  BRUNS BRENNAN AND BERRY PLLC                   JACOB PECHENIK
1201 N MARKET ST STE 1400            2049 CENTURY PARK EAST STE 2300                HAMISH BERRY                                   1308 ALTA VISTA AVE
WILMINGTON DE 19801                  LOS ANGELES CA 90067                           99 MADISON AVE 5TH FL                          AUSTIN TX 78704
DAOBRIEN@VENABLE.COM                 KCOWENS@VENABLE.COM                            NEW YORK NY 10016                              JACOB.PECHENIK@GMAIL.COM
                                                                                    HBERRY@3BLAW.COM
                                                Case 18-12012-LSS                Doc 259 Filed 11/01/18 Page 10 of 22
                                                                                Open Road Films, LLC, et al.
                                                                                     Electronic Mail
                                                                                      Exhibit Pages
Page # : 8 of 8                                                                                                                                         10/31/2018 05:49:49 PM
003247P001-1400A-042                            003248S001-1400A-042                           003248P001-1400A-042                          000112P001-1400S-042
VIVA COMMUNICATIONS INC                         VRELONORAMA LLC AND MACHETE PRODUCTIONS        VRELONORAMA LLC AND MACHETE PRODUCTIONS LLC   WHITEFORD, TAYLOR & PRESTON LLC
VINCENT DEL ROSARIO                             RASKIN LAW LLP                                 C O ALDAMISA ENTERTAINMENT LLC                C. M. SAMIS; L.KATHERINE GOOD; AARON STULMAN
7TH FLOOR EAST TOWER PHILIPPINE STOCK           GARY S RASKIN                                  SERGEI BESPALOV                               THE RENAISSANCE CENTRE
EXCHANGE CENTER ORTIGAS CENTER                  THE CULVER STUDIOS                             15670 VENTURA BLVD STE 1450                   405 NORTH KING ST., STE 500
PASIG CITY 1606                                 9336 W WASHINGTON BLVD BLDG C                  ENCINO CA 91436                               WILMINGTON DE 19801
PHILIPPINES                                     CULVER CITY CA 90232                           SBESPALOV@ALDAMISA.COM                        CSAMIS@WTPLAW.COM
VDR@VIVA.COM.PH                                 GRASKIN@RASKINLAWLLP.COM


000112P001-1400S-042                            000112P001-1400S-042                           000139P001-1400S-042
WHITEFORD, TAYLOR & PRESTON LLC                 WHITEFORD, TAYLOR & PRESTON LLC                WYATT TARRANT & COMBS LLP
C. M. SAMIS; L.KATHERINE GOOD; AARON STULMAN    C. M. SAMIS; L.KATHERINE GOOD; AARON STULMAN   MARY L FULLINGTON
THE RENAISSANCE CENTRE                          THE RENAISSANCE CENTRE                         250 WEST MAIN ST STE 1600
405 NORTH KING ST., STE 500                     405 NORTH KING ST., STE 500                    LEXINGTON KY 40507
WILMINGTON DE 19801                             WILMINGTON DE 19801                            MFULLINGTON@WYATTFIRM.COM
KGOOD@WTPLAW.COM                                ASTULMAN@WTPLAW.COM




            Records Printed :                  175
Case 18-12012-LSS   Doc 259   Filed 11/01/18   Page 11 of 22
                                          Case 18-12012-LSS                  Doc 259   Filed 11/01/18                   Page 12 of 22
                                                                           Open Road Films, LLC, et al.
                                                                                 Exhibit Pages

Page # : 1 of 11                                                                                                                                    10/31/2018 05:21:17 PM
003180P001-1400A-042                      002962P001-1400A-042                          002962S002-1400A-042                            002962S001-1400A-042
127 WALL PRODUCTIONS LIMITED              29 FILM DISTRIBUTION LIMITED                  29 FILM DISTRIBUTION LIMITED                    29 FILM DISTRIBUTION LTD
HENRY LI                                  DIMITRI RASAM                                 NATIONAL BANK OF CANADA                         NATIXIS COFICINE
PO BOX 309                                FIELDFISHER RIVERBANK HOUSE                   600 DE LA GAUCHETIÈRE ST WEST                   6 RUE DE L'AMIRAL HAMELIN
UGLAND HOUSE                              2 SWAN LN                                     MONTREAL QC H3B 4L2                             PARIS 75116
GRAND CAYMAN KY1-1104                     LONDON EC4R 3TT                               CANADA                                          FRANCE
CAYMAN ISLANDS                            UNITED KINGDOM


000111P001-1400S-042                      002948P001-1400A-042                          002947P001-1400A-042                            000439P001-1400A-042
AKIN GUMP STRAUSS HAUER & FELD LLP        ALL I SEE PARTNERS 2015 LP                    ALLIANCE OF CANADIAN CINEMA TELEVISION AND      AMAZON CONTENT SVC LLC
DAVID F. STABER, ESQ.                     LICHTER GROSMAN NICHOLS ADLER AND FELDMAN     RADIO ARTISTS                                   AMAZON STUDIOS
1700 PACIFIC AVENUE                       LINDA LICHTER                                 300 - 380 WEST 2ND AVE                          1620 26TH ST STE 4000N
DALLAS TX 75201-4624                      9200 SUNSET BLVD                              VANCOUVER BC V5Y 1C8                            SANTA MONICA CA 90404
                                          STE 1200                                      CANADA
                                          WEST HOLLYWOOD CA 90069


002949P001-1400A-042                      002950P001-1400A-042                          002433P001-1400A-042                            003181P001-1400A-042
AMAZON DIGITAL SVC LLC                    AMAZON DIGITAL SVC LLC                        AMERICAN FEDERATION OF MUSICIANS                APPLAUSE ENTERTAINMENT LIMITED
RYAN PIROZZI                              BRAD BEALE                                    817 VINE ST                                     JOY CHAI
VP                                        VP                                            HOLLYWOOD CA 90038                              UNIT F 17 F MG TOWER
410 TERRY AVE NORTH                       410 TERRY AVE NORTH                                                                           133 HOI BUN RD
SEATTLE WA 98109-5210                     SEATTLE WA 98109-5210                                                                         KWUN TONG, KOWLOON
                                                                                                                                        HONG KONG


000014P001-1400S-042                      000105P002-1400S-042                          000440P001-1400A-042                            000535P001-1400A-042
ARIZONA ATTORNEY GENERAL'S OFFICE         ASHBY & GEDDES, P.A.                          AWESOMENESS DISTRIBUTION LLC                    BANK HAPOALIM BM
PO BOX 6123                               WILLIAM P BOWDEN, ESQ                         11821 MISSISSIPPI AVE                           555 S FLOWER ST 4210
MD 7611                                   500 DELAWARE AVE                              LOS ANGELES CA 90025                            LOS ANGELES CA 90017
PHOENIX AZ 85005-6123                     8TH FLOOR
                                          WILMINGTON DE 19801-1150



002942P001-1400A-042                      002942S001-1400A-042                          002942S002-1400A-042                            000017P001-1400S-042
BANK LEUMI USA                            BANK LEUMI USA                                BANK LEUMI USA                                  BANK OF AMERICA AS ADMIN. AGENT
555 W 5TH ST                              QUINN EMANUEL URQUHART & SULLIVAN, LLP        REED SMITH                                      333 S HOPE ST
STE 3300                                  GARY E GANS;DIANE CAFFERATA;WILLIAM ODOM      Michael S. Sherman                              13TH FL
LOS ANGELES CA 90013                      865 S. FIGUEROA ST                            1901 Avenue of the Stars, 7th Floor             LOS ANGELES CA 90071
                                          10TH FLOOR                                    LOS ANGELES CA 90067
                                          LOS ANGELES CA 90017-2543


000441P001-1400A-042                      000534P001-1400A-042                          000536P001-1400A-042                            003182P001-1400A-042
BANK OF AMERICA AS ADMINISTRATIVE AGENT   BANK OF AMERICA NA                            BANK OF AMERICA NA                              BANK OF AMERICA NA
333 S HOPE ST 13TH FL                     901 MAIN ST                                   1000 W TEMPLE ST                                TIFFANY SHIN
LOS ANGELES CA 90071                      DALLAS TX 75202                               LOS ANGELES CA 90012                            HOUGHTON BANKING CENTER
                                                                                                                                        10623 NE 68TH ST
                                                                                                                                        WA3-132-01-01
                                                                                                                                        KIRKLAND WA 98033


000059P002-1400S-042                      000129P001-1400S-042                          000130P001-1400S-042                            003183P001-1400A-042
BANK OF AMERICA, N.A.                     BARNES & THORNBURG LLP                        BARNES & THORNBURG LLP                          BATRAX ENTERTAINMENT BV
TIFFANY SHIN/AGENCY MANAGEMENT            DAVID M POWLEN;KEVIN G COLLINS                PAUL LAURIN;JONATHAN WIGHT                      SAID BOUDARGA
HOUGHTON BANK. CTR MC WA3-132-01-01       1000 N WEST ST STE 1500                       2029 CENTURY PARK E STE 300                     STATIONSWEG 32
10623 NE 68TH STREET                      WILMINGTON DE 19801                           LOS ANGELES CA 90067                            2312 AV LEIDEN
KIRKLAND WA 98033                                                                                                                       THE NETHERLANDS
                                                     Case 18-12012-LSS                    Doc 259   Filed 11/01/18              Page 13 of 22
                                                                                       Open Road Films, LLC, et al.
                                                                                             Exhibit Pages

Page # : 2 of 11                                                                                                                                             10/31/2018 05:21:17 PM
001908P001-1400A-042                                 002486P001-1400A-042                            002486S001-1400A-042                       003184P001-1400A-042
BBG HOME AGAIN                                       BEKBER PRODCUTIONS LIMITED                      BEKBER PRODCUTIONS LIMITED                 BEKBER PRODUCTIONS LIMITED
9255 SUNSENT BLVD STE 310                            72 WELLS ST                                     Bruns Brennan & Berry, PLLC                THE DIRECTORS
WEST HOLLYWOOD CA 90069                              LONDON W1T 3QF                                  Hamish Berry                               15 GOLDEN SQUARE
                                                     UNITED KINGDOM                                  99 Madison Avenue, 5th Fl.                 LONDON W1F 9JG
                                                                                                     NEW YORK NY 10016                          UNITED KINGDOM



000442P001-1400A-042                                 003185P001-1400A-042                            003185S001-1400A-042                       003186P001-1400A-042
BELIEVE FILM PARTNERS LLC                            BLACK BICYCLE ENTERTAINMENT                     BLACK BICYCLE ENTERTAINMENT                BLUE LANTERN LLC
345 N MAPLE DR STE 105                               ERIKA OLDE                                      STROOCK AND STROOCK AND LAVAN LLP          DAN TRAN
BEVERLY HILLS CA 90210                               9255 SUNSET BLVD STE 310                        NEIL SACKER                                24551 DEL PRADO #3733
                                                     LOS ANGELES CA 90069                            2029 CENTURY PK EAST                       DANA POINT CA 92629
                                                                                                     LOS ANGELES CA 90067



003187P001-1400A-042                                 003187S001-1400A-042                            003188P001-1400A-042                       000142P001-1400S-042
BONA ENTERTAINMENT CO LTD                            BONA ENTERTAINMENT CO LTD                       BRAVOS PICTURES LTD                        BUCHALTER, A PROFESSIONAL CORPORATION
LILY JIANG                                           ALEXANDER LAWRENCE FRUMES AND LABOWITZ LLP      RICKY TSE                                  PAMELA K WEBSTER
UNIT 215 2F INNO CENTRE                              HOWARD M FRUMES                                 ROOM 2206 KODAK HOUSE II                   1000 WILSHIRE BLVD STE 1500
72 TAT CHEE AVE                                      1880 CENTURY PK EAST STE 914                    39 HEALTHY ST EAST NORTH PT                LOS ANGELES CA 90017
KOWLOON                                              LOS ANGELES CA 90067                            HONG KONG
HONG KONG                                                                                            CHINA


000108P001-1400S-042                                 000531P001-1400A-042                            002985P003-1400A-042                       003002P002-1400A-042
BUSH GOTTLIEB, A LAW CORPORATION                     CIT BANK NA                                     CIT BANK NA                                CIT BANK NA
JOSEPH KOHANSKI;DAVID AHDOOT;KIRK PRESTEGARD, KIEL   11 WEST 42ND ST                                 PO BOX 471                                 75 NORTH FAIR OAKS AVE
801 NORTH BRAND BLVD STE 950                         NEW YORK NY 10036                               SANTA MONICA CA 90401                      PASADENIA CA 91103
GLENDALE CA 91203




000443P001-1400A-042                                 000443S001-1400A-042                            003189P001-1400A-042                       003189S001-1400A-042
CITY NATIONAL BANK NA                                CITY NATIONAL BANK NA                           COMERICA ENTERTAINMENT GROUP               COMERICA ENTERTAINMENT GROUP
400 NORTH ROXBURY DR STE 400                         DLA PIPER                                       COMERICA BANK                              BABOK AND ROBINSON LLP
BEVERLY HILLS CA 90210                               Chris Hanson                                    ADAM J KORN                                ROSE P SHINER
                                                     3 NOBLE STREET                                  2000 AVENUE OF THE STARS STE 210           9201 WILSHIRE BLVD STE 303
                                                     LONDON EC2V 7EE                                 LOS ANGELES CA 90067                       BEVERLY HILLS CA 90210
                                                     UNITED KINGDOM


002967P001-1400A-042                                 002967S001-1400A-042                            003190P001-1400A-042                       000150P001-1400S-042
CONSTANTIN FILM VERLEIH GMBH                         CONSTANTIN FILM VERLEIH GMBH                    CRAYHILL VERSA FUNDING LLC                 CROSS & SIMON, LLC
MARTIN MOSZKOWICZ                                    CONSTANTIN FILM DEV INC                         JOSH EATON PRESIDENT                       CHRISTOPHER P. SIMON / KEVIN S. MANN
FEILITZCHSTRASSE 6                                   SEVP BUSINESS AND LEGAL AFFAIRS                 350 PARK AVE                               1105 NORTH MARKET STREET, SUITE 901
MUNICH D-80802                                       9200 SUNSET BLVD                                NEW YORK NY 10022                          WILMINGTON DE 19801
GERMANY                                              STE 800
                                                     LOS ANGELES CA 90069


003194P001-1400A-042                                 003194S001-1400A-042                            003195P001-1400A-042                       000117P001-1400S-042
DARBY FINANCIAL PRODUCTS                             DARBY FINANCIAL PRODUCTS                        DEA PRODUCTIONS LLC                        DELAWARE ATTORNEY GENERAL
GENERAL COUNSEL                                      SUREFIRE ENTERTAINMENT CAPITAL LLC              PAUL HANSON                                ATTN: BANKRUPTCY DEPARTMENT
401 CITY AVE                                         ANDREW C ROBINSON                               1800 HIGHLAND AVE 5TH FL                   CARVEL STATE OFFICE BUILDING
BALA CYNWYD PA 19004                                 8949 W SUNSET BLVD STE 202                      LOS ANGELES CA 90028                       820 N FRENCH ST. 6TH FL
                                                     WEST HOLLYWOOD CA 90069                                                                    WILMINGTON DE 19801
                                       Case 18-12012-LSS                    Doc 259   Filed 11/01/18            Page 14 of 22
                                                                        Open Road Films, LLC, et al.
                                                                              Exhibit Pages

Page # : 3 of 11                                                                                                                            10/31/2018 05:21:17 PM
000009P001-1400S-042                   000008P001-1400S-042                            000119P001-1400S-042                     000122P001-1400S-042
DELAWARE DIVISION OF REVENUE           DELAWARE SECRETARY OF STATE                     DELAWARE SECRETARY OF STATE              DELAWARE STATE TREASURY
ZILLAH A. FRAMPTON, BANKR. ADMIN.      DIVISION OF CORPORATIONS                        CORPORATIONS FRANCHISE TAX               ATTN: BANKRUTPCY DEPARTMENT
CARVEL STATE OFFICE BUILD. 8TH FLOOR   401 FEDERAL STREET, SUITE 4                     PO BOX 898                               820 SILVER LAKE BLVD STE 100
820 N. FRENCH STREET                   DOVER DE 19901                                  DOVER DE 19903                           DOVER DE 19904
WILMINGTON DE 19801



001100P001-1400A-042                   001100S001-1400A-042                            001100S002-1400A-042                     001101P001-1400A-042
DIRECTORS GUILD OF AMERICA             DIRECTORS GUILD OF AMERICA                      DIRECTORS GUILD OF AMERICA               DIRECTORS GUILD OF AMERICA THEATER COMPLEX
7920 SUNSET BLVD                       BUSH GOTTLIEB A LAW CORP                        LAW OFFICE OF SUSAN E KAUFMAN LLC        110 WEST 57TH ST
LOS ANGELES CA 90046                   JOSEPH KOHANSKI DAVID AHDOOT KIRK PRESTEGARD    SUSAN E KAUFMAN ESQ                      NEW YORK NY 10019
                                       KIEL IRELAND                                    919 N MARKET ST STE 460
                                       801 NORTH BRAND BLVD STE 950                    WILMINGTON DE 19801
                                       GLENDALE CA 91203


003156P002-1400A-042                   000533P001-1400A-042                            000444P002-1400A-042                     003196P002-1400A-042
DOLPHIN MAX STEEL HOLDINGS LLC         EAST WEST BANK                                  ENDGAME RELEASING CO LLC                 ENDGAME RELEASING FUNDING LLC
WILLIAM 0'DOWD                         9378 WILSHIRE BLVD #100                         9696 WILSHIRE BLVD FL 3                  CINDY WILKINSON KIRVEN
2151 S LEJEUNE RD                      BEVERLY HILLS CA 90212                          `                                        9696 WILSHIRE BLVD FL 3
STE 150                                                                                BEVERLY HILLS CA 90212-2332              BEVERLY HILLS CA 90212-2332
CORAL GABLES FL 33134



003197P001-1400A-042                   000138P003-1400S-042                            003198P001-1400A-042                     003161P001-1400A-042
ENTERTAINMENT ONE BENELUX BV           ENTERTAINMENT ONE FILMS CANADA INC              FERMION FILMS LIMITED                    FIFTY SHADES PRODUCTIONS LLC
CEO                                    LAUREN BLAIWAIS;EMILY HARRIS                    THE DIRECTORS                            THE BEVERLY QUEST BUILDING
BERGWEG 46                             134 PETER STREET STE 700                        15 GOLDEN SQUARE                         8201 BEVERLY BLVD 5TH FL
1217 SC HILVERSUM                      TORONTO ON M5V 2H2                              LONDON W1F 9JG                           LOS ANGELES CA 90048
THE NETHERLANDS                        CANADA                                          UNITED KINGDOM



003199P001-1400A-042                   000445P001-1400A-042                            000445S001-1400A-042                     003200P001-1400A-042
FILM AND TV HOUSE LIMITED              FILM FINANCES INC                               FILM FINANCES INC                        FILM FINANCES LOUISIANA LLC
GAVIN JAMES                            9000 SUNSET BLVD STE 1400                       Film Finances Limited                    STEVE RANSOHOFF
4TH FLOOR 18 BROADWICK STREET          WEST HOLLYWOOD CA 90069                         James Shirras                            201 ST CHARLES AVE STE 4400
LONDON W1F 8HS                                                                         15 Conduit Street                        NEW ORLEANS LA 70170
UNITED KINGDOM                                                                         LONDON W1S 2XJ
                                                                                       UNITED KINGDOM


000113P001-1400S-042                   003201P001-1400A-042                            003202P001-1400A-042                     000010P001-1400S-042
FOLEY AND LARDNER LLP                  FOX 2000 PICTURES                               FPC SENIOR LENDING 6 LLC                 FRANCHISE TAX BOARD
ASHLEY M MCDOW;FAHIM FARIVAR           A DIVISION OF 20TH CENTURY FOX FILM CORP        FILM PRODUCTION CAPITAL                  BANKRUPTCY SECTION, MS:A-340
555 SOUTH FLOWER ST STE 3300           LEGAL DEPT                                      WILL FRENCH                              PO BOX 2952
LOS ANGELES CA 90071-2300              PO BOX 900                                      100 CONTI ST                             SACRAMENTO CA 95812-2952
                                       BEVERLY HILLS CA 90213                          NEW ORLEANS LA 70130



003203P001-1400A-042                   003204P001-1400A-042                            002771P001-1400A-042                     003191P001-1400A-042
FREEMAN FILM TRADE AND FINANCE LTD     FREEWAY ENTERTAINMENT KFT                       FULLSCREEN INC                           GEM ENTERTAINMENT KFT
TRIDENT CHAMBERS                       KATALIN CSER                                    12180 MILLENNIUM DR                      TEREZ KRT 46
MARY BOLLER                            ANDRASSY UT 12                                  PLAYA VISTA CA 90094                     1066 BUDAPEST
PO BOX 146                             BUDAPEST 1061                                                                            HUNGARY
ROAD TOWN                              HUNGARY
TORTOLA
BRITISH VIRGIN ISLANDS
                                   Case 18-12012-LSS                  Doc 259   Filed 11/01/18                  Page 15 of 22
                                                                 Open Road Films, LLC, et al.
                                                                       Exhibit Pages

Page # : 4 of 11                                                                                                                                10/31/2018 05:21:17 PM
002954P001-1400A-042               003157P001-1400A-042                          003157S001-1400A-042                           003158P002-1400A-042
GOOD FILMS ENTERPRISES LLC         GSP FLUFFY MOVIE LLC                          GSP FLUFFY MOVIE LLC                           HAPPY PILL DISTRIBUTION LLC
MIRIAM SEGAL                       4000 WARNER BLVD                              LOEB & LOEB                                    ENDGAME ENTERTAINMENT
124 SOUTH LASKY DR                 BURBANK CA 91522                              SUSAN Z. WILLIAMS                              9696 WILSHIRE BLVD
BEVERLY HILLS CA 90212                                                           10100 SANTA MONICA BLVD                        3RD FLR
                                                                                 LOS ANGELES CA 90067                           BEVERLY HILLS CA 90212



003192P001-1400A-042               003205P001-1400A-042                          003205S001-1400A-042                           000151P001-1400S-042
HAPPY PILL PRODUCTIONS LLC         HBO PACIFIC PARTNERS VOF                      HBO PACIFIC PARTNERS VOF                       HILLER LAW, LLC
GREGORY SCHENZ                     SECRETARY                                     HOME BOX OFFICE SINGAPORE PTE LTD              Adam Hiller
9100 WILSHIRE BLVD 100W            ZEELANDIA OFFICE PARK                         JUNE TAN                                       1500 North French Street, 2nd Floor
BEVERLY HILLS CA 90212             KAYA WFG JOMBI                                151 LORONG CHUAN #04-05                        WILMINGTON DE 19801
                                   MENSING 14 2ND FLOOR                          NEW TECH PARK 556741
                                   WILLEMSTAD                                    SINGAPORE
                                   CURACAO
003193P001-1400A-042               002956P001-1400A-042                          003208P001-1400A-042                           002955P001-1400A-042
HOMEFRONT PRODUCTIONS INC          HOTEL ARTEMIS LIMITED                         HUAHUA MEDIA CO LIMITED                        IM GLOBAL FILM FUND LLC
6423 WILSHIRE BLVD                 BUSINESS AND LEGAL AFFAIRS                    KEITH DU                                       STUART F
LOS ANGELES CA 90048               49 NEAL ST                                    C2 5TH FLOOR HONG KONG TRADE CENTER            8201 BEVERLY BLVD
                                   LONDON WC2H 9PZ                               161-167 DES VOEUX RD                           STE 500
                                   UNITED KINGDOM                                CENTRAL AND WESTERN HONG KONG                  BEVERLY HILLS CA 90048
                                                                                 CHINA


000446P001-1400A-042               003209P001-1400A-042                          003210P001-1400A-042                           003211P001-1400A-042
IMG GLOBAL FILM FUND LLC           IMPULS PICTURES AG                            INGENIOUS MEDIA FINANCE LIMITED                INTERCONTINENTAL FILM DISTRIBUTORS HK LTD
2049 CENTURY PK EAST 4TH FL        PETER SCHAUMLECHNER                           THE DIRECTORS                                  MICHAEL WONG
LOS ANGELES CA 90067               HINTERBERGSTRASSE 24                          15 GOLDEN SQUARE                               UNIT 1 27 F WYLER CENTRE PHASE 2
                                   6330 CHAM                                     LONDON W1F 9JG                                 200 TAI LIN PAI RD
                                   6330 CHAM                                     UNITED KINGDOM                                 KWAI CHUNG, N.T.
                                   SWITZERLAND                                                                                  HONG KONG


000004P001-1400S-042               000005P003-1400S-042                          002944P001-1400A-042                           000135P001-1400S-042
INTERNAL REVENUE SERVICE           INTERNAL REVENUE SERVICE                      INTERNATIONAL ALLIANCE OF                      IRELL & MANELLA LLP
CENTRALIZED INSOLVENCY OPERATION   CENTRALIZED INSOLVENCY OPERATION              THEATRICAL STAGE EMPLOYEES                     JEFFREY REISNER; KERRI LYMAN
PO BOX 7346                        2970 MARKET STREET                            10045 RIVERSIDE DR                             840 NEWPORT CENTER DR STE 400
PHILADELPHIA PA 19101-7346         MAIL STOP 5-Q30 133                           TOLUCA LAKE CA 91602                           NEWPORT BEACH CA 92660-6324
                                   PHILADELPHIA PA 19104-5016



002772P001-1400A-042               003159P002-1400A-042                          003159S001-1400A-042                           003212P001-1400A-042
ISPOTTV                            JOBS FILM LLC                                 JOBS FILM LLC                                  JOYNCONTENTS GROUP
15831 NE 8TH ST                    MMG VENTURES INC                              MMG Ventures                                   HAN SUNG KIM
#100                               JOHN HARRISON                                 Frank J. Gruber                                5F NAHYEON B D 58712 SINSADONG
BELLEVUE WA 98008                  1909 WOODALL RODGERS FWY                      1424 Fourth Street, Ste. 238                   GANGNAM-GU, SEOUL 135-892
                                   STE 300                                       SANTA MONICA CA 90401                          KOREA
                                   DALLAS TX 75201


003213P001-1400A-042               003213S001-1400A-042                          003214P001-1400A-042                           003214S001-1400A-042
JPMORGAN CHASE BANK NA             JPMORGAN CHASE BANK NA                        JUELL ENTERTAINMENT INC                        JUELL ENTERTAINMENT INC
LYNN M BRAUN                       MORGAN LEWIS AND BROCKIUS LLP                 RONALD BULARD PRESIDENT                        HARTZOG CONGER CASON AND NEVILLE
2029 CENTURY PK EAST 38TH FL       MICHAEL CHAPNICK AND CHRIS OWENS              2401 N COMMERCE STE E                          RICK L WARREN
LOS ANGELES CA 90067               101 PARK AVE                                  ARDMORE OK 73401                               1600 BANK OF OKLAHOMA PLZ
                                   NEW YORK NY 10178                                                                            201 ROBERT S KERR AVE
                                                                                                                                OKLAHOMA CITY OK 73102
                                     Case 18-12012-LSS                         Doc 259   Filed 11/01/18            Page 16 of 22
                                                                             Open Road Films, LLC, et al.
                                                                                   Exhibit Pages

Page # : 5 of 11                                                                                                                                  10/31/2018 05:21:17 PM
003162P001-1400A-042                 000147P001-1400S-042                                 000146P001-1400S-042                        003215P001-1400A-042
KASBAH LLC                           KASHISHIAN LAW LLC                                   KASIMA LLC                                  KINO FILMS
1800 NORTH HIGHLAND AVE              ANN KASHISHIAN, ESQ                                  MICHAEL POLITI                              YUKIKO TANIGAWA
5TH FL                               501 SILVERSIDE ROAD                                  100 ENTERPRISE DRIVE STE 505                SHINJUKU 1LAND TOWER 3RD FLOOR 651
LOS ANGELES CA 90028                 WILMINGTON DE 19809                                  ROCKAWAY NJ 07866                           NISHISHINJUKU SHINJUKUKU
                                                                                                                                      TOKYO 163-1309
                                                                                                                                      JAPAN


002965P001-1400A-042                 002952P001-1400A-042                                 002951P001-1400A-042                        000109P001-1400S-042
KINTOP PICTURES INC                  LAKESHORE ENTERTAINMENT GROUP LLC                    LAKESHORE ENTERTAINMENT PRODUCTIONS LLC     LAW OFFICE OF SUSAN E KAUFMAN LLC
4341 BIRCH ST                        ERIC REID                                            ERIC REID                                   SUSAN E KAUFMAN, ESQ
STE 201                              COO                                                  COO                                         919 N MARKET ST STE 460
NEWPORT BEACH CA 92660               9268 WEST THIRD ST                                   9268 WEST THIRD ST                          WILMINGTON DE 19801
                                     BEVERLY HILLS CA 90210                               BEVERLY HILLS CA 90210



003163P001-1400A-042                 003163S001-1400A-042                                 003216P001-1400A-042                        002774P001-1400A-042
LD ENTERTAINMENT LC                  LD ENTERTAINMENT LC                                  LEV CINEMAS LTD                             LISTENFIRST MEDIA LLC
14313 N MAY AVE                      Sheppard Mullin Richter & Hampton LLP                GUY SHANI                                   132 W 31ST ST
STE 100                              Robert Darwell                                       50 DIZENGOFF ST                             FL 7
OKLAHOMA CITY OK 73134               1901 AVENUE OF THE STARS                             DIZENGOFF CENTER                            NEW YORK NY 10001
                                     STE 1600                                             TEL AVIV 64332
                                     LOS ANGELES CA 90067                                 ISRAEL


001529P001-1400A-042                 001529S001-1400A-042                                 000144P001-1400S-042                        000145P001-1400S-042
LITTLE BOY PRODUCTION LLC            LITTLE BOY PRODUCTION LLC                            LOEB & LOEB LLP                             LOEB & LOEB LLP
2950 LOS FELIZ BLVD 204              The Logigian Company LLC                             VADIM J RUBINSTEIN,ESQ                      LANCE N JURICH
LOS ANGELES CA 90039                 PO Box 716                                           345 PARK AVE                                10100 SANTA MONICA BLVD
                                     Huntington NY 11743                                  NEW YORK NY 10154                           LOS ANGELES CA 90067




003217P001-1400A-042                 000116P001-1400S-042                                 003218P001-1400A-042                        003218S001-1400A-042
LOFT INTERNATIONAL NV                LUSKIN STERN & EISLER LLP                            MAGNA ENTERTAINMENT                         MAGNA ENTERTAINMENT LLC
C O MANATT PHELPS AND PHILLIPS LLP   RICHARD STERN; STEPHAN E HORNUNG                     JOSHUA SASON                                COWAN DEBAETS ABRAHAMS AND SHEPPARD LLP
LINDSAY CONNER                       ELEVEN TIMES SQUARE                                  5 HANOVER SQUARE                            SUSAN BODINE
11355 W OLYMPIC BLVD                 NEW YORK NY 10036                                    NEW YORK NY 10004                           41 MADISON AVE 34TH FL
LOS ANGELES CA 90067                                                                                                                  NEW YORK NY 10010



002957P001-1400A-042                 002957S001-1400A-042                                 003219P001-1400A-042                        002945P001-1400A-042
MARSHALL FILM LLC                    MARSHALL FILM LLC                                    MARSHALL FILM LLC                           MEDIA ENTERTAINMENT AND ARTS ALLIANCE
CEO                                  MITCHELL SILBERBERG AND KNUPP LLP                    JONATHAN SANGER                             245 CHALMERS ST
9100 WILSHIRE BLVD                   PHIL DAVIS                                           9100 WILSHIRE BLVD STE 530E                 REDFERN, NSW 2016
STE 535E                             11377 W OLYMPIC BLVD                                 BEVERLY HILLS CA 90212                      AUSTRALIA
BEVERLY HILLS CA 90212               LOS ANGELES CA 90064



003221P001-1400A-042                 003220P001-1400A-042                                 000011P001-1400S-042                        000855P001-1400A-042
MEDIA FILM INTERNATIONAL             MEDIALOG CORP                                        MICHIGAN DEPT. OF TREASURY, TAX POL. DIV.   MIDNIGHT SUN
YONG HO LEE                          HOJIN JEONG                                          ATTN: LITIGATION LIAISON                    ZACK SCHILLER AND ASSOCIATES
1139 S 4TH AVE                       ADD 10F THE PAN BUILDING 1592 SANGAMDONG             430 WEST ALLEGAN STREET                     401 WILSHIRE BLVD
LOS ANGELES CA 90019                 MAPO-GU                                              2ND FLOOR, AUSTIN BUILDING                  STE 850
                                     SEOUL 121-835                                        LANSING MI 48922                            SANTA MONICA CA 90401
                                     REPUBLIC OF KOREA
                                                Case 18-12012-LSS                        Doc 259   Filed 11/01/18            Page 17 of 22
                                                                                       Open Road Films, LLC, et al.
                                                                                             Exhibit Pages

Page # : 6 of 11                                                                                                                                                10/31/2018 05:21:17 PM
002958P001-1400A-042                            002953P001-1400A-042                                001650P001-1400A-042                        001650S001-1400A-042
MIDNIGHT SUN LLC                                MIRAMAX DISTRIBUTION SVC LLC                        MOTHERS MOVIE LLC                           MOTHERS MOVIE LLC
ZACH SCHILLER AND ASSOCIATES                    ADRIAN LOPEZ                                        1007 MAYBROOK DR                            IME Law, PLLC
ZACHARY SCHILLER MANAGER                        SVP BUSINESS AFFAIRS                                BEVERLY HILLS CA 90210                      Matthew H. Hooper
300 S 4TH ST                                    2450 COLORADO AVE                                                                               2801 Alaskan Way, Ste. 107
LAS VEGAS NV 89101                              STE 100E                                                                                        SEATTLE WA 98121
                                                SANTA MONICA CA 90404


001652P001-1400A-042                            000532P001-1400A-042                                003222P001-1400A-042                        003222S001-1400A-042
MOTION PICTURE EDITORS GUILD                    MUFG UNION BANK NA                                  NATIONAL BANK OF CANADA                     NATIONAL BANK OF CANADA
7715 SUNSET BLVD STE 200                        445 S FIGUEROA ST                                   CHARLENE PALING AND ANNE SCHNEERER          JOEY MASTROGIUSEPPE
LOS ANGELES CA 90046                            LOS ANGELES CA 90071                                145 KING ST WEST STE 720                    DENTONS CANADA LLP
                                                                                                    TORONTO ON M5H 1J8                          JOEY MASTROGIUSEPPE
                                                                                                    CANADA                                      MONTREAL QC H3B 4M7
                                                                                                                                                CANADA


003222S002-1400A-042                            003223P001-1400A-042                                003223S001-1400A-042                        001685P002-1400A-042
NATIONAL BANK OF CANADA                         NATIONAL BANK OF CANADA                             NATIONAL BANK OF CANADA                     NATIONAL RESEARCH GROUP INC
FRASER MILNER CASGRAIN SENCRL LLP               JULIE PRUD'HOMME                                    DENTONS CANADA SENCRL                       JAMES MCNAMARA
JOEY MASTROGIUSEPPE                             600 DE LA GAUCHETIERE ST WEST GROUND FL             SOFIA RUGGIERO                              5780 W JEFFERSON BLVD
1 PLACE VILLE MARIE 39TH FL                     MONTREAL QC H3B 4L2                                 1 PLACE VILLE MARIE BUREAU 3900             LOS ANGELES CA 90016
MONTREAL QC H3B 4M7                             CANADA                                              MONTREAL QC H3B 4M7
CANADA                                                                                              CANADA


002403P001-1400A-042                            002403S001-1400A-042                                002481P001-1400A-042                        002481S001-1400A-042
NATIXIS COFICINE                                NATIXIS COFICINE                                    NDP SHOW DOGS LTD                           NDP SHOW DOGS LTD
6 RUE DE LAMIRAL HAMELIN                        REED SMITH                                          99 KENTON RD HARROW                         SHERIDANS
F-75116PARIS 9                                  Richard Philipps                                    MIDDLESEX HA3-OAN                           JAMES KAY
FRANCE                                          The Broadgate Tower                                 UNITED KINGDOM                              76 Wardour Street
                                                20 PRIMROSE STREET                                                                              LONDON W1F 0UR
                                                LONDON EC2A 2RS                                                                                 UNITED KINGDOM
                                                UNITED KINGDOM
000447P001-1400A-042                            000447S001-1400A-042                                003206P001-1400A-042                        003164P001-1400A-042
NEDDY DEAN PRODUCTIONS LIMITED                  NEDDY DEAN PRODUCTIONS LIMITED                      NOTORIOUS PICTURES                          NU IMAGE INC
15 GOLDEN SQUARE                                Ingenious Capital Management Limited                GUGLIELMO MARCHETTI                         TREVOR SHORT
LONDON W1F 9JG                                  Legal and Business Affairs                          LARGO BRINDISI 2                            5900 WILSHIRE BLVD
UNITED KINGDOM                                  15 GOLDEN SQUARE                                    ROME 00182                                  18TH FL
                                                LONDON W1F 9JG                                      ITALY                                       LOS ANGELES CA 90036
                                                UNITED KINGDOM


003224P001-1400A-042                            000006P002-1400S-042                                000125P001-1400S-042                        000126P001-1400S-042
OCTOARTS FILMS                                  OFFICE OF THE U.S. TRUSTEE                          ONE HUNDRED TOWERS LLC                      ONE HUNDRED TOWERS LLC
ORLANDO ILACAD                                  LINDA RICHENDERFER                                  CBRE INC                                    JP MORGAN ASSET MGT. GLOBAL REAL ASSETS
108 PANAY AVE                                   844 KING STREET                                     ATTN: VICE PRESIDENT, PROPERTY MANAGEMENT   REAL ESTATE AMERICAS ATTN: BRIAN OKRENT, CEO
OCTOARTS BUILDING                               SUITE 2207                                          2049 CENTURY PARK EAST                      2029 CENTURY PARK EAST
QUEZON CITY 1103                                WILMINGTON DE 19801                                 STE 1950                                    SUITE 4150
PHILIPPINES                                                                                         LOS ANGELES CA 90067-3283                   LOS ANGELES CA 90067


000127P001-1400S-042                            000131P001-1400S-042                                000132P001-1400S-042                        002961P001-1400A-042
ONE HUNDRED TOWERS LLC                          PACHULSKI STANG ZIEHL & JONES LLP                   PACHULSKI STANG ZIEHL & JONES LLP           PARAMOUNT PICTURES CORP
ALLEN MATKINS LECK GAMBLE MALLORY & NATSIS LL   ROBERT J FEINSTEIN;SCOTT L HAZAN                    COLIN R ROBINSON, ESQ                       PAUL D SPRINGER
ATTN: ANTON N. NATSIS, ESQ.                     780 THIRD AVE, 34TH FLOOR                           919 N MARKET ST, 17TH FLOOR                 SVP ASSISTANT GENERAL COUNSEL
1901 AVENUE OF THE STARS                        NEW YORK NY 10017                                   WILMINGTON DE 19801                         5555 MELROSE AVE
SUITE 1800                                                                                                                                      LOS ANGELES CA 90038
LOS ANGELES CA 90067
                                                Case 18-12012-LSS                   Doc 259   Filed 11/01/18               Page 18 of 22
                                                                                Open Road Films, LLC, et al.
                                                                                      Exhibit Pages

Page # : 7 of 11                                                                                                                                        10/31/2018 05:21:17 PM
002961S001-1400A-042                            000015P001-1400S-042                           000016P001-1400S-042                        000110P001-1400S-042
PARAMOUNT PICTURES CORP                         PAUL HASTINGS LLP                              PAUL HASTINGS LLP                           PAUL HASTINGS LLP
JOAN FILIPPINI AND KEVIN SUH                    SUSAN WILLIAMS                                 ANDREW V. TENZER                            ANDREW V TENZER;SHLOMO MAZA
5555 MELROSE AVE                                1999 AVENUE OF THE STARS                       200 PARK AVENUE                             75 EAST 55TH ST
LOS ANGELES CA 90038                            27TH FLOOR                                     NEW YORK NY 10166                           NEW YORK NY 10022
                                                LOS ANGELES CA 90067



000149P001-1400S-042                            003225P001-1400A-042                           000128P001-1400S-042                        001787P001-1400A-042
PILLSBURY WINTHROP SHAW PITTMAN LLP             PRIS AUDIOVISUAIS SA                           PROCOPIO CORY HARGREAVES & SAVITCH LLP      PRODUCERS GUILD OF AMERICA INC
KATHY A JORRIE, ESQ                             GIL SANTOS                                     GERALD P KENNEDY, ESQ                       8530 WILSHIRE BLVD STE 400
725 SOUTH FIGUEROA ST STE 2800                  RUA DA ZONA INDUSTRIAL 545                     525 B STREET STE 2200                       BEVERLY HILLS CA 90211
LOS ANGELES CA 90017-5406                       4525-540 VILA MAIOR-VFR                        SAN DIEGO CA 92101
                                                PORTUGAL



002963P002-1400A-042                            002963S001-1400A-042                           003226P001-1400A-042                        003226S001-1400A-042
PROMISE DISTRIBUTION LLC                        PROMISE DISTRIBUTION LLC                       PROSIGHT SPECIALTY MANAGEMENT CO INC        PROSIGHT SPECIALTY MANAGEMENT CO INC
BUSINESS AND LEGAL AFFAIRS                      DAVID BOYLE ESQ                                ON BEHALF OF GOTHAM INSURANCE CO INC        PROSIGHT SYNDICATE 1110 AT LLOYD'S OF LONDON
6725 VIA AUSTI WAY                              715 BROADWAY                                   DAVID MIERCORT                              ARASH KIANKHOOY
STE 370                                         STE 310                                        101 N BRAND AVE STE 1200                    101 NORTH BRAND BLVD STE 1200
LAS VEGAS NV 89119                              SANTA MONICA CA 90401                          GLENDALE CA 91203                           LOS ANGELES CA 91203



003227P001-1400A-042                            003228P001-1400A-042                           002775P003-1400A-042                        003229P001-1400A-042
PT PRIMA CINEMA MULTIMEDIA                      PT PRIMA CINEMA MULTIMEDIA                     PXL BROS LLC                                RAZAVI GLOBAL MEDIA INC
YOEWONO SUTEDJO                                 YOEWONO SUTEDJO                                849 S BROADWAY APT 602                      KAMRAN RAZAVI
GEDUNG YAYASAN AEKI LANTAI 1                    JALAN KH MOH MANSYUR 11                        LOS ANGELES CA 90014-3232                   16943 DULCE YNEZ LN
J1 RP SOEROSO NO 20 MENTENG                     KOMPLEX JEMBARAN LIMA PERMAI BLOK B2022                                                    PACIFIC PALISADES CA 90294
JAKARTA PUSAT 10330                             JAKARTA PUSAT 10140
INDONESIA                                       INDONESIA


003229S001-1400A-042                            000448P001-1400A-042                           000448S001-1400A-042                        000448S002-1400A-042
RAZAVI GLOBAL MEDIA INC                         REDROVER CO LTD                                REDROVER CO LTD                             REDROVER CO LTD
GRAY KRAUSS STRATFORD SANDLER DES ROCHERS LLP   12F13F 20 PANGYOYEOKRO 146BEONGIL              HILLER LAW LLC                              ENDGAME RELEASING CO LLC
IAN STRATFORD                                   BUNDANG-GU                                     ADAM HILLER                                 9100 WILSHIRE BLVD STE 100W
207 WEST 25TH ST STE 600                        SEONGNAM-SI, GYEONGGI-DO 13529                 1500 NORTH FRENCH ST                        BEVERLY HILLS CA 90212
NEW YORK NY 10001                               SOUTH KOREA                                    2ND FL
                                                                                               WILMINGTON DE 19801


002959P001-1400A-042                            000114P001-1400S-042                           000115P001-1400S-042                        000136P002-1400S-042
REDROVER CO LTD                                 REED SMITH LLP                                 REED SMITH LLP                              REED SMITH LLP
NAYOUNGLEE                                      MARSHA A HOUSTON;CHRISTOPHER O RIVAS           MICHAEL S SHERMAN                           KURT GWYNNE; JASON ANGELO
3F BUNDANG M TOWER                              355 SOUTH GRAND AVE STE 2900                   1901 AVE OF THE STARS STE 700               1201 N. MARKET ST STE 1500
188 GUMI-DONG BUNDANG-GU SEONGNAM-SI            LOS ANGELES CA 90071-1514                      LOS ANGELES CA 90067                        WILMINGTON DE 19801
GYEONGGI-DO
KOREA


002773P001-1400A-042                            003230P001-1400A-042                           003230S001-1400A-042                        000137P001-1400S-042
RENTRAK CORP                                    RHODA FREEDBERG                                RHODA FREEDBERG                             RICHARDS LAYTON & FINGER PA
7700 NE AMBASSADOR PL                           46 CHESTER ST                                  LAW OFFICES OF JEFFREY S KONVITZ            D J DEFRANCESCHI;M J MERCHANT;B M HAYWOOD
3RD FL                                          STAMFORD CT 06905                              JEFFREY KONVITZ                             ONE RODNEY SQUARE
PORTLAND OR 97220                                                                              1801 CENTURY PK EAST STE 2400               920 NORTH KING ST
                                                                                               LOS ANGELES CA 90067                        WILMINGTON DE 19801
                                                Case 18-12012-LSS                      Doc 259   Filed 11/01/18           Page 19 of 22
                                                                                  Open Road Films, LLC, et al.
                                                                                        Exhibit Pages

Page # : 8 of 11                                                                                                                                              10/31/2018 05:21:17 PM
000449P001-1400A-042                            000450P001-1400A-042                              000450S001-1400A-042                           000451P001-1400A-042
RIVERSTONE PICTURES (SHOW DOGS) LIMITED         RIVERSTONE PICTURES (SHOW DOGS) LIMITED           RIVERSTONE PICTURES (SHOW DOGS) LIMITED        RIVERSTONE PICTURES (SLEEPLESS NIGHT) LIMITED
72 WELLS ST                                     99 KENTON RD                                      Sheridans                                      72 WELLS ST
LONDON W1T 3QF                                  HARROW, MIDDLESEX HA3 0AN                         JAMES KAY                                      LONDON W1T 3QF
UNITED KINGDOM                                  UNITED KINGDOM                                    76 Wardour Street                              UNITED KINGDOM
                                                                                                  LONDON W1F 0UR
                                                                                                  UNITED KINGDOM


000452P001-1400A-042                            002964P001-1400A-042                              000453P001-1400A-042                           000453S001-1400A-042
RIVERSTONE PICTURES (SLEEPLESS NIGHT) LIMITED   RIVERSTONE PICTURES SHOW DOGS LIMITED             RIVERSTONE SOLUTIONS 2 LIMITED                 RIVERSTONE SOLUTIONS 2 LIMITED
99 KENTON RD                                    NIK BOWER                                         72 WELLS ST                                    SHERIDANS
HARROW, MIDDLESEX HA3 0AN                       72 WELLS ST                                       LONDON W1T 3QF                                 JAMES KAY
UNITED KINGDOM                                  LONDON W1T 3QF                                    UNITED KINGDOM                                 76 Wardour Street
                                                UNITED KINGDOM                                                                                   LONDON W1F 0UR
                                                                                                                                                 UNITED KINGDOM


000454P001-1400A-042                            000141P001-1400S-042                              002770P003-1400A-042                           000148P001-1400S-042
RIVERSTONE SOLUTIONS 2 LIMITED                  ROBINS KAPLAN LLP                                 ROMIN INC A/K/A CINEMASCORE                    ROSENTHAL MONHAIT & GODDESS PA
99 KENTON RD                                    HOWARD J WEG;MICHAEL T DELANEY                    EDWARD MINTZ                                   NORMAN M MONHAIT;EDWARD B ROSENTHAL
HARROW, MIDDLESEX HA3 0AN                       2049 CENTURY PARK EAST STE 3400                   8812 RAINBOW RIDGE DR                          919 N MARKET ST STE 1401
UNITED KINGDOM                                  LOS ANGELES CA 90067                              LAS VEGAS NV 89117                             P O BOX 1070
                                                                                                                                                 WILMINGTON DE 19899-1070



000455P001-1400A-042                            000456P001-1400A-042                              003231P001-1400A-042                           003232P001-1400A-042
RPSD2 LIMITED                                   RPSD2 LIMITED                                     SAGE AND TIME LLP                              SANDSTONE ENTERTAINMENT LLC
72 WELLS ST                                     99 KENTON RD                                      VOH LIMITED                                    MARK MANUEL
LONDON W1T 3QF                                  HARROW, MIDDLESEX HA3 0AN                         MARTIN RUSHTON-TURNER                          325 SOUTH MARYLAND PKWY
UNITED KINGDOM                                  UNITED KINGDOM                                    4 THE GABLES                                   LAS VEGAS NV 89101
                                                                                                  VALE OF HEALTH
                                                                                                  HAMPSTEAD, LONDON NW3 1AY
                                                                                                  UNITED KINGDOM
003232S001-1400A-042                            002582P001-1400A-042                              002582S001-1400A-042                           002582S002-1400A-042
SANDSTONE ENTERTAINMENT LLC                     SCREEN ACTORS GUILD                               SCREEN ACTORS GUILD                            SCREEN ACTORS GUILD
RASKIN ANDERSON LAW                             5757 WILSHIRE BLVD 7TH FL                         BUSH GOTTLIEB A LAW CORP                       LAW OFFICE OF SUSAN E KAUFMAN LLC
GARY S RASKIN                                   LOS ANGELES CA 90036                              JOSEPH KOHANSKI DAVID AHDOOT KIRK PRESTEGARD   SUSAN E KAUFMAN ESQ
THE CULVER STUDIOS                                                                                KIEL IRELAND                                   919 N MARKET ST STE 460
9336 W WASHINGTON BLVD BLDG C                                                                     801 NORTH BRAND BLVD STE 950                   WILMINGTON DE 19801
CULVER CITY CA 90232                                                                              GLENDALE CA 91203


000457P001-1400A-042                            000120P001-1400S-042                              000121P001-1400S-042                           000123P001-1400S-042
SCREEN ACTORS GUILD-AMERICAN FEDERATION OF      SECURITIES & EXCHANGE COMMISSION                  SECURITIES & EXCHANGE COMMISSION               SECURITIES & EXCHANGE COMMISSION
TELEVISION AND RADIO ARTISTS                    NY REG OFFICE ATTN: BANKRUPTCY DEPT.              SEC OF THE TREASURY OFFICE OF GEN COUNSEL      PHIL. OFC - ATTN: BANKRUPTCY DEPT.
5757 WILSHIRE BLVD 7TH FL                       BROOKFIELD PL                                     100 F ST NE                                    ONE PENN CENTER
LOS ANGELES CA 90036                            200 VESEY ST STE 400                              WASHINGTON DC 20549                            1617 JFK BLVD. STE 520
                                                NEW YORK NY 10281-1022                                                                           PHILADELPHIA PA 19103



003233P001-1400A-042                            000140P002-1400S-042                              002966P001-1400A-042                           000106P001-1400S-042
SHAW RENTERS (SINGAPORE) PTE LIMITED            SHEPPARD MULLIN RICHTER & HAMPTON LLP             SHOWTIME NETWORKS INC                          SIDLEY AUSTIN LLP
CHRISTOPHER SHAW                                EDWARD H TILLINGHAST, ESQ                         LAW DEPT                                       JENNIFER C HAGLE, ESQ
SHAW CENTRE                                     MICHAEL T DRISCOLL, ESQ                           1633 BROADWAY                                  555 WEST FIFTH ST 40TH FLOOR
1 SCOTTS RD 13TH FL                             30 ROCKEFELLER PLAZA                              NEW YORK NY 10019                              LOS ANGELES CA 90013
SINGAPORE 228208                                NEW YORK NY 10112
SINGAPORE
                                    Case 18-12012-LSS                      Doc 259   Filed 11/01/18             Page 20 of 22
                                                                     Open Road Films, LLC, et al.
                                                                           Exhibit Pages

Page # : 9 of 11                                                                                                                                  10/31/2018 05:21:17 PM
000107P001-1400S-042                003165P001-1400A-042                              003234P001-1400A-042                           003234S001-1400A-042
SIDLEY AUSTIN LLP                   SILENT HILL 2 FILMS INC                           SILVER REEL ENTERTAINMENT MEZZANINE FUND LP    SILVER REEL ENTERTAINMENT MEZZANINE FUND LP
ANNIE C WALLIS, ESQ                 MANIFEST INTERNATIONAL LLC                        C O SILVER REEL GP LTD                         EQUINOXE ALTERNATIVE INVESTMENT SVC
ONE SOUTH DEARBORN                  BRUCE LILLISTON                                   ROGER HANSON                                   IRELAND LTD JULIE CALLAGHAN
CHICAGO IL 60603                    417 SOUTH HILL ST                                 PO BOX 309                                     EQUINOXE HOUSE MARINA VILLAGE
                                    STE 1251                                          UGLAND HOUSE                                   MALAHIDE
                                    LOS ANGELES CA 90013                              GRAND CAYMAN KY1-1104                          CO. DUBLIN
                                                                                      CAYMAN ISLANDS                                 IRELAND
003235P001-1400A-042                000013P001-1400S-042                              000458P001-1400A-042                           000459P001-1400A-042
SMART ASS PRODUCTIONS LLC           SOCIAL SECURITY ADMINISTRATION                    SONY PICTURES WORLDWIDE ACQUISITIONS INC       SONY PICTURES WORLDWIDE ACQUISITIONS INC
C O IM GLOBAL LLC                   OFFICE OF THE GEN. COUNSEL, REGION 3              10202 WEST WASHINGTON BLVD 2ND FL              10202 WEST WASHINGTON BLVD
MICHAEL ROBAN                       300 SPRING GARDEN STREET                          CULVER CITY CA 90232                           CULVER CITY CA 90232
8322 BEVERLY BLVD STE 300           PHILADELPHIA PA 19123
LOS ANGELES CA 90048



003236P001-1400A-042                003166P001-1400A-042                              003166S001-1400A-042                           000460P001-1400A-042
SPLENDID FILM GMBH                  SPOTLIGHT FILM LLC                                SPOTLIGHT FILM LLC                             SPOTLIGHT FILMS LLC
ANDREAS R KLEIN AND MAREN SCHULTZ   PARTICIPANT MEDIA LLC                             O'MELVENY AND MYERS                            331 FOOTHILL RD 3RD FL
ALSDORFER STRASSE 3                 JEFF IVERS AND GABRIEL BRAKIN                     CHRISTOPHER D BREARTON AND KENNETH T DEUTSCH   BEVERLY HILLS CA 90210
D-50933 KOLN                        331 FOOTHILL RD                                   1999 AVE OF THE STARS
GERMANY                             3RD FL                                            7TH FL
                                    BEVERLY HILLS CA 90210                            LOS ANGELES CA 90067


000143P001-1400S-042                003237P001-1400A-042                              002107P001-1400A-042                           003167P001-1400A-042
STEPHEN SILVERMAN LAW               STERKINEKOR ENTERTAINMENT                         STUDIOCANAL FILMS LTD                          STUDIOCANAL SA
STEPHEN E SILVERMAN                 A DIVISION OF PRIMEDIA PTY LTD                    1 PLACE DU SPECTACLE                           ESPACE EIFFEL
6945 E SAHUARO DRIVE STE 125        STER KINEKOR MOVIE PARK                           92863ISSY LES MOULINEAUX                       1 PLACE DE SPECTACLE
SCOTTSDALE AZ 85254                 185 KATHERINE ST                                  FRANCE                                         92 130 ISSY LES MOULINEAUX
                                    OFF CHARLES CRESCENT                                                                             FRANCE
                                    SANDTON
                                    SOUTH AFRICA
003238P001-1400A-042                003241P001-1400A-042                              002673P002-1400A-042                           002673S001-1400A-042
TELEPOOL GMBH                       TF1 VIDEO SAS                                     THATS DOPE LLC                                 THATS DOPE LLC
THOMAS WEBER PETRA GERNGROSS        REGIS RAVANAS AND OLIVIER JACOBS                  20261 RUSTON RD                                Cohen Gardner LLP
SONNENSTRASSE 21                    1 QUAI DU PT DU JOUR                              WOODLAND HILLS CA 91364-5642                   Jonathan Gardner
80331 MUNICH                        92100 BOULOGNE                                                                                   345 North Maple Drive
GERMANY                             FRANCE                                                                                           LOS ANGELES CA 90210



003168P001-1400A-042                003169P001-1400A-042                              003242P001-1400A-042                           003239P001-1400A-042
THE HOST FILM HOLDINGS LLC          THE HOST FILM HOLDINGS LLC                        THE INK FACTORY LIMITED                        THE TANK LLC
1888 CENTURY PK EAST                11601 WILSHIRE BLVD                               YOGITA PURI                                    IRWIN M RAPPAPORT PC
STE 1540                            STE 2200                                          49 NEAL ST                                     1550 N SIERRA BONITA AVE
LOS ANGELES CA 90067                LOS ANGELES CA 90025                              LONDON WC2H 9PZ                                LOS ANGELES CA 90046
                                                                                      UNITED KINGDOM



003240P001-1400A-042                003243P001-1400A-042                              003243S001-1400A-042                           003207P001-1400A-042
THE TANK LLC                        THE WELSH MINISTERS                               THE WELSH MINISTERS                            THREE POINT CAPITAL LLC
MICHAEL WEXLER                      JOEDI LANGLEY                                     PINEWOOD FILM ADVISORS (W) LIMITED             MICHAEL HANSEN
1999 AVENUE OF THE STARS STE 1100   CATHAYS PARK                                      ROBERT NORRIS AND SARAH MICCICHE               630 FIFTH AVE STE 2505
LOS ANGELES CA 90067                CARDIFF, WALES CF10 3NQ                           3RD FLOOR 12 GREAT PORTLAND ST                 NEW YORK NY 10111
                                    UNITED KINGDOM                                    LONDON W1W 8QN
                                                                                      UNITED KINGDOM
                                            Case 18-12012-LSS                   Doc 259    Filed 11/01/18           Page 21 of 22
                                                                              Open Road Films, LLC, et al.
                                                                                    Exhibit Pages

Page # : 10 of 11                                                                                                                                         10/31/2018 05:21:17 PM
003207S001-1400A-042                        003244P001-1400A-042                            003244S001-1400A-042                          002960P001-1400A-042
THREE POINT CAPITAL LLC                     THREE POINT CAPITAL LLC                         THREE POINT CAPITAL LLC                       TOON BOX ENTERTAINMENT LTD
BRUNS BRENNAN AND BERRY PLLC                ALI JAZAYERI                                    RAMO LAW PC                                   100 BROADVIEW AVE
Hamish Berry                                1334 PARKVIEW AVE STE 100                       ELSA RAMO                                     UNIT 400
99 Madison Avenue, 5th Fl.                  MANHATTAN BEACH CA 90266                        315 SOUTH BEVERLY DR STE 210                  TORONTO ON M4M 3H3
NEW YORK NY 10016                                                                           BEVERLY HILLS CA 90212-4310                   CANADA



003245P001-1400A-042                        002946P001-1400A-042                            002781P001-1400A-042                          002781S001-1400A-042
UNIFI COMPLETION GUARANTORS ON              UNION OF BRITISH COLUMBIA PERFORMERS            UNIVERSAL STUDIOS HOME ENTERTAINMENT LLC      UNIVERSAL STUDIOS HOME ENTERTAINMENT LLC
BEHALF OF HOMELAND INSUR CO OF NY           300 - 380 WEST 2ND AVE                          10 UNIVERSAL CITY PLZ                         REED SMITH LLP
ONEBEACON ENTERTAINMENT                     VANCOUVER BC V5Y 1C8                            33RD FL                                       MARSHA A HOUSTON CHRISTOPHER O RIVAS
PETER WILLIAMS                              CANADA                                          UNIVERSAL CITY CA 91608                       355 SOUTH GRAND AVE STE 2900
1100 GLENDON AVE STE 900                                                                                                                  LOS ANGELES CA 90071-1514
LOS ANGELES CA 90024


002968P001-1400A-042                        002968S001-1400A-042                            000007P002-1400S-042                          000012P002-1400S-042
UNIVERSALS STUDIOS HOME ENTERTAINMENT LLC   UNIVERSALS STUDIOS HOME ENTERTAINMENT LLC       US ATTORNEY FOR DELAWARE                      US EPA REG. 3, OFFICE OF REG. COUNSEL
SVP-BUSINESS AND LEGAL AFFAIRS              PRESIDENT                                       CHARLES OBERLY C/O ELLEN SLIGHTS              ATTN: BANKRUPTCY DEPT.
100 UNIVERSAL CITY PLZ                      100 UNIVERSAL CITY PLZ                          1007 N. ORANGE STREET STE 700                 1650 ARCH STREET
UNIVERSAL CITY CA 91608                     UNIVERSAL CITY CA 91608                         PO BOX 2046                                   PHILADELPHIA PA 19103
                                                                                            WILMINGTON DE 19899-2046



000133P001-1400S-042                        000134P001-1400S-042                            003246P001-1400A-042                          003246S001-1400A-042
VENABLE LLP                                 VENABLE LLP                                     VENTURE 4TH AG LLC                            VENTURE 4TH AG LLC
JAMIE L EDMONSON;DANIEL A O'BRIEN           KEITH C OWENS                                   JACOB PECHENIK                                BRUNS BRENNAN AND BERRY PLLC
1201 N MARKET ST STE 1400                   2049 CENTURY PARK EAST STE 2300                 1308 ALTA VISTA AVE                           HAMISH BERRY
WILMINGTON DE 19801                         LOS ANGELES CA 90067                            AUSTIN TX 78704                               99 MADISON AVE 5TH FL
                                                                                                                                          NEW YORK NY 10016



003247P001-1400A-042                        003248S001-1400A-042                            003248P001-1400A-042                          003160P002-1400A-042
VIVA COMMUNICATIONS INC                     VRELONORAMA LLC AND MACHETE PRODUCTIONS         VRELONORAMA LLC AND MACHETE PRODUCTIONS LLC   VRELONOVAMA LLC
VINCENT DEL ROSARIO                         RASKIN LAW LLP                                  C O ALDAMISA ENTERTAINMENT LLC                ALDAMISA ENTERTAINMENT
7TH FLOOR EAST TOWER PHILIPPINE STOCK       GARY S RASKIN                                   SERGEI BESPALOV                               SERGEI BESPALOV
EXCHANGE CENTER ORTIGAS CENTER              THE CULVER STUDIOS                              15670 VENTURA BLVD STE 1450                   15760 VENTURA BLVD
PASIG CITY 1606                             9336 W WASHINGTON BLVD BLDG C                   ENCINO CA 91436                               ENCINO CA 91436
PHILIPPINES                                 CULVER CITY CA 90232


003249P001-1400A-042                        000112P001-1400S-042                            002938P002-1400A-042                          000615P001-1400A-042
VX119 MEDIA CAPITAL LLC                     WHITEFORD, TAYLOR & PRESTON LLC                 WRITERS GUILD OF AMERICA EAST                 WRITERS GUILD OF AMERICA EAST FOUNDATION
JEFFREY KONVITZ                             C. M. SAMIS; L.KATHERINE GOOD; AARON STULMAN    ANN BURDICK                                   250 HUDSON ST STE 700
1801 CENTURY PK EAST STE 2400               THE RENAISSANCE CENTRE                          250 HUDSON ST                                 NEW YORK NY 10013
LOS ANGELES CA 90067                        405 NORTH KING ST., STE 500                     STE 700
                                            WILMINGTON DE 19801                             NEW YORK NY 10013



000461P001-1400A-042                        000614P001-1400A-042                            000462P002-1400A-042                          000462S001-1400A-042
WRITERS GUILD OF AMERICA EAST INC           WRITERS GUILD OF AMERICA EAST INC               WRITERS GUILD OF AMERICA WEST INC             WRITERS GUILD OF AMERICA WEST INC
555 W 57TH ST                               AWARDS                                          KATHERINE SHANNON CHRISTOVICH                 Bush Gottlieb Singer Lopez Kohanski Adelstein
NEW YORK NY 10019                           250 HUDSON ST STE 700                           7000 WEST 3RD ST                              Miriam Lopez
                                            NEW YORK NY 10013                               LOS ANGELES CA 90048                          500 N. Central Avenue, Ste 800
                                                                                                                                          GLENDALE CA 91203
                                          Case 18-12012-LSS         Doc 259   Filed 11/01/18   Page 22 of 22
                                                                  Open Road Films, LLC, et al.
                                                                        Exhibit Pages

Page # : 11 of 11                                                                                              10/31/2018 05:21:17 PM
002637P001-1400A-042                  000139P001-1400S-042
WRITERS GUILD OF AMERICA WEST INC     WYATT TARRANT & COMBS LLP
FINANCE DEPT                          MARY L FULLINGTON
7000 WEST THIRD ST                    250 WEST MAIN ST STE 1600
LOS ANGELES CA 90048                  LEXINGTON KY 40507




         Records Printed :          282
